Exhibit 10.1

 

EXECUTION COPY

 

 

$400,000,000

THREE-YEAR CREDIT AGREEMENT

 

AMONG

 

AON CORPORATION,

as Borrower,

 

THE LENDERS,

 

CITIBANK, N.A.,

as Administrative Agent,

 

JPMORGAN CHASE BANK, N.A.,
as Syndication Agent,

 

and

 

ROYAL BANK OF CANADA,

THE ROYAL BANK OF SCOTLAND PLC

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Documentation Agents

 

DATED AS OF

 

December 4, 2009

 

 

CITIGROUP GLOBAL MARKETS INC.,

and

J.P. MORGAN SECURITIES INC.,
as Joint Lead Arrangers and Joint Book Managers

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

 

1

ARTICLE II THE CREDITS

 

13

2.1.

 

Commitment

 

13

2.2.

 

Required Payments

 

13

2.3.

 

Ratable Loans

 

13

2.4.

 

Types of Advances

 

14

2.5.

 

Facility Fee; Reductions in Aggregate Commitment

 

14

2.6.

 

Minimum Amount of Each Advance

 

14

2.7.

 

Optional Principal Payments

 

14

2.8.

 

Method of Selecting Types and Interest Periods for New Advances

 

14

2.9.

 

Conversion and Continuation of Outstanding Advances

 

15

2.10.

 

Changes in Interest Rate, etc.

 

15

2.11.

 

Rates Applicable After Default

 

16

2.12.

 

Method of Payment

 

16

2.13.

 

Noteless Agreement; Evidence of Indebtedness

 

16

2.14.

 

Telephonic Notices

 

17

2.15.

 

Interest Payment Dates; Interest and Fee Basis

 

17

2.16.

 

Notification of Advances, Interest Rates, Prepayments and Commitment Reductions

 

18

2.17.

 

Lending Installations

 

18

2.18.

 

Non-Receipt of Funds by the Administrative Agent

 

18

2.19.

 

Increase in the Aggregate Commitments

 

19

2.20.

 

Replacement of Lender

 

20

2.21.

 

Defaulting Lenders

 

21

ARTICLE III YIELD PROTECTION; TAXES

 

21

3.1.

 

Yield Protection

 

21

3.2.

 

Changes in Capital Adequacy Regulations

 

22

3.3.

 

Availability of Types of Advances

 

23

3.4.

 

Funding Indemnification

 

23

3.5.

 

Taxes

 

23

3.6.

 

Lender Statements; Survival of Indemnity

 

25

ARTICLE IV CONDITIONS PRECEDENT

 

25

4.1.

 

Effectiveness

 

25

4.2.

 

Each Credit Extension

 

27

4.3.

 

Each Commitment Increase

 

27

ARTICLE V REPRESENTATIONS AND WARRANTIES

 

27

5.1.

 

Corporate Existence and Standing

 

27

5.2.

 

Authorization and Validity

 

28

5.3.

 

Compliance with Laws and Contracts

 

28

5.4.

 

Governmental Consents

 

28

5.5.

 

Financial Statements

 

29

5.6.

 

Material Adverse Change

 

29

5.7.

 

Taxes

 

29

5.8.

 

Litigation and Contingent Obligations

 

29

 

i

--------------------------------------------------------------------------------


 

5.9.

 

ERISA

 

29

5.10.

 

Defaults

 

30

5.11.

 

Regulation U

 

30

5.12.

 

Investment Company

 

30

5.13.

 

Ownership of Properties

 

30

5.14.

 

Material Agreements

 

30

5.15.

 

Environmental Laws

 

31

5.16.

 

Insurance

 

31

5.17.

 

Insurance Licenses

 

31

5.18.

 

Disclosure

 

31

ARTICLE VI COVENANTS

 

31

6.1.

 

Financial Reporting

 

32

6.2.

 

Use of Proceeds

 

33

6.3.

 

Notice of Default

 

33

6.4.

 

Conduct of Business

 

33

6.5.

 

Taxes

 

34

6.6.

 

Insurance

 

34

6.7.

 

Compliance with Laws

 

34

6.8.

 

Maintenance of Properties

 

34

6.9.

 

Inspection

 

34

6.10.

 

Capital Stock and Dividends

 

34

6.11.

 

Merger

 

34

6.12.

 

Liens

 

35

6.13.

 

Affiliates

 

36

6.14.

 

Change in Fiscal Year

 

36

6.15.

 

Inconsistent Agreements

 

36

6.16.

 

Dispositions

 

36

6.17.

 

Financial Covenants

 

37

6.18.

 

ERISA

 

37

6.19.

 

Indebtedness

 

38

ARTICLE VII DEFAULTS

 

38

7.1.

 

 

 

38

7.2.

 

 

 

39

7.3.

 

 

 

39

7.4.

 

 

 

39

7.5.

 

 

 

39

7.6.

 

 

 

39

7.7.

 

 

 

39

7.8.

 

 

 

39

7.9.

 

 

 

40

7.10.

 

 

 

40

7.11.

 

 

 

40

ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 

40

8.1.

 

Acceleration

 

40

8.2.

 

Amendments

 

40

8.3.

 

Preservation of Rights

 

41

 

ii

--------------------------------------------------------------------------------


 

ARTICLE IX GENERAL PROVISIONS

 

41

9.1.

 

Survival of Representations

 

41

9.2.

 

Governmental Regulation

 

41

9.3.

 

Headings

 

41

9.4.

 

Entire Agreement

 

41

9.5.

 

Several Obligations; Benefits of this Agreement

 

42

9.6.

 

Expenses; Indemnification

 

42

9.7.

 

Numbers of Documents

 

42

9.8.

 

Accounting

 

43

9.9.

 

Severability of Provisions

 

43

9.10.

 

Nonliability of Lenders

 

43

9.11.

 

Confidentiality

 

43

9.12.

 

Disclosure

 

44

9.13.

 

USA PATRIOT ACT NOTIFICATION

 

44

ARTICLE X THE ADMINISTRATIVE AGENT

 

44

10.1.

 

Authorization and Authority

 

44

10.2.

 

Administrative Agent Individually

 

44

10.3.

 

Duties of Administrative Agent; Exculpatory Provisions

 

45

10.4.

 

Reliance by Administrative Agent

 

46

10.5.

 

Delegation of Duties

 

47

10.6.

 

Resignation of Administrative Agent

 

47

10.7.

 

Non-Reliance on Administrative Agent and Other Lenders

 

48

10.8.

 

Administrative Agent’s Reimbursement and Indemnification

 

49

10.9.

 

No Other Duties, etc.

 

49

10.10.

 

Fees

 

49

ARTICLE XI SETOFF; RATABLE PAYMENTS

 

50

11.1.

 

Setoff

 

50

11.2.

 

Ratable Payments

 

50

ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

 

50

12.1.

 

Successors and Assigns

 

50

12.2.

 

Participations

 

51

12.3.

 

Assignments

 

52

12.4.

 

Dissemination of Information

 

53

12.5.

 

Tax Treatment

 

53

ARTICLE XIII NOTICES

 

53

13.1.

 

Giving Notice

 

53

13.2.

 

Change of Address

 

55

ARTICLE XIV COUNTERPARTS

 

55

ARTICLE XV CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

 

55

15.1.

 

CHOICE OF LAW

 

55

15.2.

 

CONSENT TO JURISDICTION

 

55

15.3.

 

WAIVER OF JURY TRIAL

 

55

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

 

Form of Note

Exhibit B

 

Form of Compliance Certificate

Exhibit C

 

Form of Assignment and Assumption Agreement

 

SCHEDULES

 

Pricing Schedule

 

 

Schedule 1

 

Commitments

 

iv

--------------------------------------------------------------------------------


 

THREE-YEAR CREDIT AGREEMENT

 

This Three-Year Credit Agreement, dated as of December 4, 2009, is among Aon
Corporation, a Delaware corporation, the Lenders (as defined below), and
Citibank, N.A., a national banking association, as Administrative Agent.

 

R E C I T A L S:

 

A.                                   The Borrower has requested the Lenders to
make financial accommodations to it in the aggregate principal amount of
$400,000,000; and

 

B.                                     The Lenders are willing to extend such
financial accommodations on the terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
made herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I
DEFINITIONS

 

As used in this Agreement:

 

“Administrative Agent” means Citibank in its capacity as contractual
representative of the Lenders pursuant to Article X, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article X.

 

“Advance” means a borrowing of Loans, (a) advanced by the Lenders on the same
Borrowing Date, or (b) converted or continued by the Lenders on the same date of
conversion or continuation, consisting, in either case, of the aggregate amount
of the several Loans of the same Type and, in the case of Eurodollar Loans, for
the same Interest Period.

 

“Affected Lender” is defined in Section 2.20.

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.

 

“Agent’s Group” is defined in Section 10.2.

 

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as reduced or increased from time to time pursuant to the terms
hereof.  The initial Aggregate Commitment is $400,000,000.

 

--------------------------------------------------------------------------------


 

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.

 

“Agreement” means this Three-Year Credit Agreement, as it may be amended or
modified and in effect from time to time.

 

“Agreement Accounting Principles” means generally accepted accounting principles
as in effect from time to time, applied in a manner consistent with those used
in preparing the financial statements referred to in Section 5.5.

 

“Alternate Base Rate” means a fluctuating interest rate per annum in effect from
time to time, which rate per annum shall at all times be equal to the sum of the
Applicable Margin for Alternate Base Rate Advances plus the highest of:

 

(A)                                  THE RATE OF INTEREST ANNOUNCED PUBLICLY BY
CITIBANK IN NEW YORK, NEW YORK, FROM TIME TO TIME, AS CITIBANK’S BASE RATE;

 

(B)                                 1/2 OF ONE PERCENT PER ANNUM ABOVE THE
FEDERAL FUNDS EFFECTIVE RATE; AND

 

(C)                                  ONE PERCENT ABOVE THE BRITISH BANKERS
ASSOCIATION INTEREST SETTLEMENT RATE APPLICABLE TO US DOLLARS FOR A PERIOD OF
ONE MONTH APPEARING ON REUTERS LIBOR01 PAGE (OR OTHER COMMERCIALLY AVAILABLE
SOURCE PROVIDING SUCH QUOTATIONS AS DESIGNATED BY THE ADMINISTRATIVE AGENT FROM
TIME TO TIME) AT APPROXIMATELY 11:00 A.M. LONDON TIME ON SUCH DAY.

 

“Alternate Base Rate Advance” means an Advance which, except as otherwise
provided in Section 2.11, bears interest at the Alternate Base Rate.

 

“Alternate Base Rate Loan” means a Loan which, except as otherwise provided in
Section 2.11, bears interest at the Alternate Base Rate.

 

“Applicable Facility Fee Rate” means, at any time, the percentage determined in
accordance with the Pricing Schedule at such time.  The Applicable Facility Fee
Rate shall change as and when the Borrower Debt Rating changes.

 

“Applicable Margin” means, (a) with respect to Alternate Base Rate Advances, the
percentage rate per annum which is applicable at such time with respect to
Alternate Base Rate Advances as set forth in the Pricing Schedule and (b) with
respect to Eurodollar Advances, the percentage rate per annum which is
applicable at such time with respect to Eurodollar Advances as set forth in the
Pricing Schedule.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means Citigroup Global Markets, Inc. and  J.P. Morgan Securities
Inc. and their respective successors, in their capacity as “Joint Lead
Arrangers”.

 

2

--------------------------------------------------------------------------------


 

“Article” means an article of this Agreement unless another document is
specifically referenced.

 

“Assuming Lender” is defined in Section 2.19.

 

“Assumption Agreement” is defined in Section 2.19.

 

“Authorized Officer” means any of the president, chief financial officer,
treasurer or vice-president and controller of the Borrower, acting singly.

 

“Borrower” means Aon Corporation, a Delaware corporation, and its successors
permitted and assigns.

 

“Borrower Debt Rating” means the senior unsecured long term debt (without third
party credit enhancement) rating of the Borrower as determined by a rating
agency identified on the Pricing Schedule.

 

“Borrowing Date” means a date on which an Advance is made hereunder.

 

“Borrowing Notice” is defined in Section 2.8.

 

“Business Day” means (a) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in New York for the conduct of substantially all
of their commercial lending activities, interbank wire transfers can be made on
the Fedwire system and dealings in United States dollars are carried on in the
London interbank market and (b) for all other purposes, a day (other than a
Saturday or Sunday) on which banks generally are open in New York for the
conduct of substantially all of their commercial lending activities and
interbank wire transfers can be made on the Fedwire system.

 

“Cananwill Securitization” is defined in Section 6.16(c).

 

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.

 

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.

 

“Change” is defined in Section 3.2.

 

“Change in Control” means (a) the acquisition by any Person, or two or more
Persons acting in concert, including without limitation any acquisition effected
by means of any transaction contemplated by Section 6.11, of beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934) of 30% or more of the
outstanding shares of voting stock of the Borrower, or (b) during any period of
25 consecutive calendar months, commencing on the date of this Agreement, the

 

3

--------------------------------------------------------------------------------


 

ceasing of those individuals (the “Continuing Directors”) who (i) were directors
of the Borrower on the first day of each such period or (ii) subsequently became
directors of the Borrower and whose initial election or initial nomination for
election subsequent to that date was approved by a majority of the Continuing
Directors then on the board of directors of the Borrower, to constitute a
majority of the board of directors of the Borrower.

 

“Citibank” means Citibank, N.A., a national banking association, in its
individual capacity, and its successors.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

 

“Commitment” means, for each Lender, the obligation of such Lender to make Loans
to the Borrower in an aggregate outstanding amount not exceeding the amount set
forth opposite its name on Schedule 1 hereto,  as it may be modified as a result
of any assignment that has become effective pursuant to Section 12.3.2 or as
otherwise modified from time to time pursuant to the terms hereof.

 

“Commitment Date” is defined in Section 2.19.

 

“Commitment Increase” is defined in Section 2.19.

 

“Communications” is defined in Section 13.1.

 

“Condemnation” is defined in Section 7.8.

 

“Consolidated” or “consolidated”, when used in connection with any calculation,
means a calculation to be determined on a consolidated basis for the Borrower
and its Subsidiaries in accordance with generally accepted accounting
principles.

 

“Consolidated Adjusted EBITDA” means, for any Measurement Period, Consolidated
Net Income for such period plus, to the extent deducted from revenues in
determining Consolidated Net Income, (i) Consolidated Interest Expense,
(ii) expense for taxes paid or accrued, (iii) depreciation, (iv) amortization
and (v) extraordinary losses incurred other than in the ordinary course of
business, minus, to the extent included in Consolidated Net Income,
extraordinary gains realized other than in the ordinary course of business, all
calculated for the Borrower and its Subsidiaries on a consolidated basis;
provided that, notwithstanding the foregoing provisions of this definition, no
amounts shall be added pursuant to clauses (i) through (v) for any losses,
costs, expenses or other charges resulting from the settlement of any Disclosed
Claims or any payments in respect of any judgments or other orders thereon or
any restructuring or other charges in connection therewith or relating thereto.

 

“Consolidated Funded Debt” means, without duplication, (i) all Indebtedness of
the Borrower and its Subsidiaries of the types described in clauses (a), (b),
(c), (d) and (e) of the definition of Indebtedness (excluding, for purposes of
clauses (b) and (c), any leases that constitute operating leases in accordance
with Agreement Accounting Principles), and (ii) all Indebtedness of the Borrower
and its Subsidiaries of the type described in clause (j) of the

 

4

--------------------------------------------------------------------------------


 

definition of Indebtedness with respect to Indebtedness of the types described
in clause (i) above, calculated on a Consolidated basis.

 

“Consolidated Interest Expense” means, for any Measurement Period, the interest
expense of the Borrower and its Subsidiaries calculated on a consolidated basis
for such period.

 

“Consolidated Leverage Ratio” means, as of the last day of any Measurement
Period, the ratio of Consolidated Funded Debt at such date to Consolidated
Adjusted EBITDA for such Measurement Period.

 

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated on a consolidated
basis for such period.

 

“Consolidated Net Worth” means, at any date of determination, the consolidated
common stockholders’ equity of the Borrower and its consolidated Subsidiaries
determined in accordance with Agreement Accounting Principles.

 

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement or take-or-pay contract or application for a Letter of Credit.

 

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

 

“Conversion/Continuation Notice” is defined in Section 2.9.

 

“Credit Extension” means the making of an Advance hereunder.

 

“Credit Extension Date” means the Borrowing Date for an Advance.

 

“Default” means an event described in Article VII.

 

“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s ratable portion of the aggregate outstanding
principal amount of the Loans of all Lenders (calculated as if all Defaulting
Lenders had funded all of their respective Defaulted Loans) over the aggregate
outstanding principal amount of all Loans of such Defaulting Lender.

 

“Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default and ending on the
earlier of the following dates: (i) the date on which (a) the Default Excess
with respect to such Defaulting Lender has been reduced to zero (whether by the
funding of any Defaulted Loan by such Defaulting Lender or by

 

5

--------------------------------------------------------------------------------


 

the non-pro-rata application of any prepayment pursuant to Section 2.21) and
(b) such Defaulting Lender shall have delivered to the Borrower and the
Administrative Agent a written reaffirmation of its intention to honor its
obligations hereunder with respect to its Commitment; and (ii) the date on which
the Borrower, the Administrative Agent and the Required Lenders waive all
Funding Defaults of such Defaulting Lender in writing.

 

“Defaulted Loan” has the meaning specified in Section 2.21.

 

“Defaulting Lender” has the meaning specified in Section 2.21.

 

“Deficit Reduction Contribution” has the meaning set forth in
Section 412(l)(2) of the Code.

 

“Disclosed Claims” means any litigation, proceeding or investigation disclosed
in (a) the Borrower’s annual report on Form 10-K for the year ended December 31,
2008 and (b) the Borrower’s quarterly report on Form 10-Q for the fiscal quarter
ended September 30, 2009 as filed with the Securities and Exchange Commission.

 

“Disposition” or “Dispose” means the sale, transfer or other disposition
(including any sale and leaseback transaction), in each case for consideration
in any single transaction or series of related transactions in excess of
$25,000,000 (as determined reasonably in good faith by the Borrower), by any
Person of any Property (including any equity interests owned by such Person, or
any notes or accounts receivable or any rights and claims associated therewith)
of such Person (or the granting of any option or other right to do any of the
foregoing).

 

“Environmental Laws” is defined in Section 5.15.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

 

“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurodollar Rate.

 

“Eurodollar Base Rate” means, with respect to a Eurodollar Advance for the
Interest Period applicable to such Eurodollar Advance, the applicable British
Bankers’ Association Interest Settlement Rate for deposits in U.S. dollars
appearing on Reuters LIBOR01 Page as of 11:00 a.m. (London time) two
(2) Business Days prior to the first day of such Interest Period, and having a
maturity equal to such Interest Period, provided that, (i) if Reuters LIBOR01
Page is not available to the Administrative Agent for any reason, the applicable
Eurodollar Base Rate for the relevant Interest Period shall instead be the
applicable British Bankers’ Association Interest Settlement Rate for deposits in
U.S. dollars as reported by any other generally recognized financial information
service as of 11:00 a.m. (London time) two (2) Business Days prior to the first
day of such Interest Period, and having a maturity equal to such Interest
Period, and (ii) if no such British Bankers’ Association Interest Settlement
Rate is available to the Administrative Agent, the applicable Eurodollar Base
Rate for the relevant Interest Period shall instead be the rate determined by
the Administrative Agent to be the rate at which Citibank offers to place
deposits in U.S. dollars with first-class banks in the London interbank market
at approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of such

 

6

--------------------------------------------------------------------------------


 

Interest Period, in the approximate amount of Citibank’s relevant Eurodollar
Loan and having a maturity equal to such Interest Period.

 

“Eurodollar Loan” means a Loan which, except as otherwise provided in
Section 2.11,  bears interest at the applicable Eurodollar Rate.

 

“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Interest Period, the sum of (a) the quotient of (i) the Eurodollar Base Rate
applicable to such Interest Period, divided by (ii) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, plus
(b) the Applicable Margin for Eurodollar Advances.

 

“Euro Facility” means, collectively, (a) the up to €325,000,000 Three-Year
Revolving Loan Facility, and (b) the up to €325,000,000 Five-Year Revolving Loan
Facility, each made pursuant to the Facility Agreement, to be dated on or about
February 7, 2005, among Aon Finance Limited, Aon Limited, Aon France S.A., Aon
Holdings B.V., Aon Jauch & Hübener Holdings GmbH and Aon Finance N.S.1, ULC, as
“Original Borrowers”, Aon Corporation, as “Original Guarantor”, Citigroup Global
Markets Limited, ING Bank N.V. and The Royal Bank of Scotland plc, as “Mandated
Lead Arrangers”, Citibank International plc, as “Agent”, and the “Lenders” party
thereto, as the same may be supplemented, modified and amended from time to
time, provided that, in each case, the principal amount of the credit committed
thereunder is not increased without the consent of the Required Lenders.

 

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, taxes imposed on its overall net
income, and franchise taxes imposed on it, by (i) the jurisdiction under the
laws of which such Lender or the Administrative Agent is incorporated or
organized or (ii) the jurisdiction in which the Administrative Agent’s or such
Lender’s principal executive office or such Lender’s applicable Lending
Installation is located.

 

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

 

“Existing Credit Agreement” means the $600,000,000 Five-Year Credit Agreement
dated as of February 3, 2005 among the Borrower, Citibank, N.A., as agent, and
the lenders party thereto, as amended, restated, supplemented or otherwise
modified from time to time.

 

“Facility Termination Date” means December 4, 2012, or any earlier date on which
the Aggregate Commitment is reduced to zero or otherwise terminated pursuant to
the terms hereof.

 

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (New
York time) on such day on such transactions received by the Administrative Agent
from three Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion.

 

7

--------------------------------------------------------------------------------


 

“Financial Statements” is defined in Section 5.5.

 

“Fiscal Quarter” means each of the four three-month accounting periods
comprising a Fiscal Year.

 

“Fiscal Year” means the twelve-month accounting period ending December 31 of
each year.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funded Target Attainment Percentage” has the meaning set forth in
Section 430(d)(2) of the Code or Section 303(d)(2) of ERISA.

 

“Governmental Authority” means any government (foreign or domestic) or any state
or other political subdivision thereof or any governmental body, agency,
authority, department or commission (including without limitation any taxing
authority or political subdivision) or any instrumentality or officer thereof
(including, without limitation, any court or tribunal and any board of
insurance, insurance department or insurance commissioner) exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government and any corporation, partnership or other entity directly or
indirectly owned or controlled by or subject to the control of any of the
foregoing.

 

“Hazardous Materials” is defined in Section 5.15.

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement and
all other similar agreements or arrangements designed to alter the risks of any
Person arising from fluctuations in interest rates, currency values or commodity
prices.

 

“Immaterial Subsidiaries” means one or more Subsidiaries of the Borrower, the
Consolidated total assets, Consolidated revenues and Consolidated net operating
income of which, in the aggregate, do not exceed three percent (3%) of the
Consolidated total assets, Consolidated revenues and Consolidated net operating
income, respectively, of the Borrower and its Subsidiaries, in each case
determined as of the end, or for, as the case may be, the period of four Fiscal
Quarters most recently ended for which financial statements have been or are
required to have been delivered pursuant to Section 6.1(a) or (b).

 

“Increase Date” is defined in Section 2.19.

 

“Increasing Lender” is defined in Section 2.19.

 

“Indebtedness” of a Person means, without duplication, (a) such Person’s
obligations for borrowed money, (b) obligations of such Person representing the
deferred purchase price of Property or services (other than accounts payable
arising in the ordinary course of such Person’s business payable on terms
customary in the trade), (c) such Person’s obligations created or

 

8

--------------------------------------------------------------------------------


 

arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property), (d)  such Person’s obligations which
are evidenced by bonds, notes, debentures, acceptances, or similar instruments,
(e) Capitalized Lease Obligations of such Person, (f) Contingent Obligations of
such Person, (g) obligations, contingent or otherwise, for which such Person is
obligated pursuant to or in respect of Letters of Credit or bankers’
acceptances, (h) such Person’s obligations under Hedging Agreements to the
extent required to be reflected on a balance sheet of such Person,
(i) repurchase obligations or liabilities of such Person with respect to
accounts or notes receivable sold by such Person, and (j) all Indebtedness and
other obligations referred to in clauses (a) through (i) above secured by (or
for which the holder of such Indebtedness or other obligations has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including, without limitation, accounts and contract rights) owned by such
Person or payable out of the proceeds or production from property of such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness or other obligations.

 

“Information” is defined in Section 9.11.

 

“Interest Period” means, with respect to a Eurodollar Advance, a period of one,
two, three or six months commencing on a Business Day selected by the Borrower
pursuant to this Agreement.  An Interest Period of one, two, three or six months
shall end on (but exclude) the day which corresponds numerically to such date
one, two, three or six months thereafter; provided, however, that if there is no
such numerically corresponding day in such next, second, third or sixth
succeeding month, such Interest Period shall end on the last Business Day of
such next, second, third or sixth succeeding month.  If an Interest Period would
otherwise end on a day which is not a Business Day, such Interest Period shall
end on the next succeeding Business Day; provided, however, that if said next
succeeding Business Day falls in a new calendar month, such Interest Period
shall end on the immediately preceding Business Day.

 

“Lenders” means the lending institutions listed on the signature pages of  this
Agreement, each Assuming Lender and their respective successors and assigns.

 

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office or branch of such Lender or the Administrative Agent listed on
the signature pages hereof, on a Schedule, in an Assumption Agreement or
otherwise selected by such Lender or the Administrative Agent pursuant to
Section 2.17.

 

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.

 

“Lien” means any security interest, lien (statutory or other), mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, Capitalized Lease or other title retention
agreement).

 

9

--------------------------------------------------------------------------------


 

“Loan” means, with respect to a Lender, such Lender’s loan made pursuant to
Article II (or any conversion or continuation thereof).

 

“Loan Documents” means this Agreement and any Notes issued pursuant to
Section 2.13 and the other documents and agreements contemplated hereby and
executed by the Borrower in favor of the Administrative Agent or any Lender.

 

“Margin Stock” has the meaning assigned to that term under Regulation U.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
Property, condition (financial or otherwise), performance, results of
operations, or prospects of the Borrower and its Subsidiaries taken as a whole,
(b) the ability of the Borrower to perform its obligations under the Loan
Documents, or (c) the validity or enforceability of any of the Loan Documents or
the rights or remedies of the Administrative Agent or the Lenders thereunder.

 

“Measurement Period” means, at any date of determination, the most recently
completed four consecutive Fiscal Quarters of the Borrower ending on or prior to
such date.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.

 

“Multiemployer Plan” means a Plan that is a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.

 

“Non-U.S. Lender” is defined in Section 3.5(d).

 

“Note” is defined in Section 2.13.

 

“Notice” is defined in Section 13.1

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Borrower to the Lenders or to any
Lender, the Administrative Agent or any indemnified party arising under the Loan
Documents.

 

“Other Taxes” is defined in Section 3.5(b).

 

“Outstanding Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount of its Loans outstanding at such time.

 

“Participants” is defined in Section 12.2.1.

 

“Payment Date” means the last day of each March, June, September and December.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Person” means any natural person, corporation, firm, joint venture,
partnership, association, enterprise, limited liability company, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

 

10

--------------------------------------------------------------------------------


 

“Plan” means an “employee pension benefit plan,” as defined in Section 3(2) of
ERISA, which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code, as to which the Borrower or any member
of the Controlled Group may have any liability.

 

“Platform” is defined in Section 13.1.

 

“Pricing Schedule” means the Schedule attached hereto identified as such.

 

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

“pro rata” means, when used with respect to a Lender, and any described
aggregate or total amount, an amount equal to such Lender’s pro rata share or
portion based on its percentage of the Aggregate Commitment or if the Aggregate
Commitment has been terminated, its percentage of the Aggregate Outstanding
Credit Exposure.

 

“Purchasers” is defined in Section 12.3.1.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to depositary institutions.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks and certain other Persons for the purpose of
purchasing or carrying margin stocks applicable to member banks of the Federal
Reserve System and certain other Persons.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Release” is defined in the Comprehensive Environmental Response, Compensation
and Liability Act, as amended, 42 U.S.C. 39601 et seq.  “Released” shall have a
corresponding meaning.

 

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within thirty
(30) days of the occurrence of such event; provided, that a failure to meet the
minimum funding standard of Section 412 of the Code or Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or
Section 412(c) of the Code.

 

“Required Lenders” means Lenders in the aggregate having more than 50% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the

 

11

--------------------------------------------------------------------------------


 

aggregate holding more than 50% of the Aggregate Outstanding Credit Exposure;
provided that if any Lender shall be a Defaulting Lender at such time, there
shall be excluded from the determination of Required Lenders at such time
(a) the unused Commitment of such Lender at such time and (b) Outstanding Credit
Exposure of such Lender at such time.

 

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.

 

“Risk-Based Capital Guidelines” is defined in Section 3.2.

 

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.

 

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

 

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

 

“Single Employer Plan” means a Plan other than a Multiemployer Plan.

 

“Subsidiary” of a Person means (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(b) any partnership, association, joint venture, limited liability company or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled. 
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.

 

“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which (a) represents more than 10% of the
consolidated assets of the Borrower and its Subsidiaries, as would be shown in
the consolidated financial statements of the Borrower and its Subsidiaries as at
the end of the quarter next preceding the date on which such determination is
made, or (b) is responsible for more than 10% of the consolidated net sales or
of the consolidated net income of the Borrower and its Subsidiaries for the
12-month period ending as of the end of the quarter next preceding the date of
determination.

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.

 

“Termination Event” means, with respect to any Plan which is subject to Title IV
of ERISA, (a) a Reportable Event, (b) the withdrawal of the Borrower or any
other member of the Controlled Group from such Plan during a plan year in which
the Borrower or any other member of the Controlled Group was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or was deemed such under
Section 4068(f) of ERISA, the conditions for imposition of a lien

 

12

--------------------------------------------------------------------------------


 

under Section 303(d) of ERISA shall have been met, (d) a determination that any
Plan is in “at risk” status (within the meaning of Section 303 of ERISA, (e) the
termination of such Plan, the filing of a notice of intent to terminate such
Plan or the treatment of an amendment of such Plan as a termination under
Section 4041 of ERISA, (f) the institution by the PBGC of proceedings to
terminate such Plan or (g) any event or condition which might constitute grounds
under Section 4042 of ERISA for the termination of, or appointment of a trustee
to administer, such Plan.

 

“Transferee” is defined in Section 12.4.

 

“Type” means, with respect to any Advance, its nature as an Alternate Base Rate
Advance or a Eurodollar Advance.

 

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

 

“Wholly Owned Subsidiary” of a Person means (a) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly Owned Subsidiaries
of such Person, or by such Person and one or more Wholly Owned Subsidiaries of
such Person, or (b) any partnership, association, joint venture, limited
liability company or similar business organization 100% of the ownership
interests having ordinary voting power of which shall at the time be so owned or
controlled.  Unless otherwise provided, all references herein to a “Wholly Owned
Subsidiary” shall mean a Wholly Owned Subsidiary of the Borrower.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.  In computations of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding”.

 

ARTICLE II
THE CREDITS

 

2.1.                              Commitment.  From and including the date of
this Agreement to the Facility Termination Date, each Lender severally agrees,
on the terms and conditions set forth in this Agreement, to make Loans to the
Borrower; provided that, after giving effect to the making of each such Loan,
such Lender’s Outstanding Credit Exposure shall not exceed in the aggregate at
any one time outstanding the amount of its Commitment.  Subject to the terms of
this Agreement, the Borrower may borrow, repay and reborrow at any time prior to
the Facility Termination Date.  The Commitments to lend hereunder shall expire
on the Facility Termination Date.

 

2.2.                              Required Payments.  All unpaid Obligations
shall be paid in full by the Borrower on the Facility Termination Date.

 

2.3.                              Ratable Loans.  Each Advance hereunder shall
consist of Loans made from the several Lenders ratably in proportion to the
ratio that their respective Commitments bear to the Aggregate Commitment.

 

13

--------------------------------------------------------------------------------


 

2.4.                              Types of Advances.  The Advances may be
Alternate Base Rate Advances or Eurodollar Advances, or a combination thereof,
selected by the Borrower in accordance with Sections 2.8 and 2.9.

 

2.5.                              Facility Fee; Reductions in Aggregate
Commitment.  The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a facility fee at a per annum rate equal to the
Applicable Facility Fee Rate on such Lender’s Commitment from the date hereof to
the Facility Termination Date, payable on each Payment Date hereafter and on the
Facility Termination Date, provided that the Borrower shall not pay any facility
fee nor shall any facility fee accrue in respect of a Defaulting Lender’s unused
Commitment so long as such Defaulting Lender is a Defaulting Lender.  The
Borrower may permanently reduce the Aggregate Commitment in whole, or in part
ratably among the Lenders in a minimum aggregate amount of $10,000,000 or any
integral multiple of $1,000,000 in excess thereof, upon at least three
(3) Business Days’ written notice to the Administrative Agent, which notice
shall specify the amount of any such reduction, provided, however, that the
amount of the Aggregate Commitment may not be reduced below the Aggregate
Outstanding Credit Exposure.  All accrued facility fees shall be payable on the
effective date of any termination of the obligations of the Lenders to make
Credit Extensions hereunder.

 

2.6.                              Minimum Amount of Each Advance.  Each Advance
shall be in the minimum amount of $10,000,000 (and in multiples of $1,000,000 if
in excess thereof); provided, however, that (a) any Alternate Base Rate Advance
may be in the amount of the unused Aggregate Commitment and (b) in no event
shall more than six (6) Eurodollar Advances be permitted to be outstanding at
any time.

 

2.7.                              Optional Principal Payments.  The Borrower may
from time to time pay, without penalty or premium, all outstanding Alternate
Base Rate Advances, or, in a minimum aggregate amount of $10,000,000 or any
integral multiple of $1,000,000 in excess thereof, any portion of the
outstanding Alternate Base Rate Advances upon notice to the Administrative Agent
by 11:00 a.m. (New York time) on the Business Day of the proposed prepayment. 
The Borrower may from time to time pay, subject to the payment of any funding
indemnification amounts required by Section 3.4 but without penalty or premium,
all outstanding Eurodollar Advances, or, in a minimum aggregate amount of
$10,000,000 or any integral multiple of $1,000,000 in excess thereof, any
portion of an outstanding Eurodollar Advance, upon two (2) Business Days’ prior
notice to the Administrative Agent.

 

2.8.                              Method of Selecting Types and Interest Periods
for New Advances.  The Borrower shall select the Type of Advance and, in the
case of each Eurodollar Advance, the Interest Period applicable thereto from
time to time; provided, however, that in the event Loans are incurred on the
date of this Agreement, all Loans incurred on such date shall be Alternate Base
Rate Advances.  The Borrower shall give the Administrative Agent irrevocable
notice (a “Borrowing Notice”) not later than 11:00 a.m. (New York time) on the
Borrowing Date of each Alternate Base Rate Advance and at least three
(3) Business Days before the Borrowing Date for each Eurodollar Advance,
specifying:

 

(a)                                  the Borrowing Date of such Advance, which
shall be a Business Day;

 

14

--------------------------------------------------------------------------------


 

(b)                                 the aggregate amount of such Advance;

 

(c)                                  the Type of Advance selected; and

 

(d)                                 in the case of each Eurodollar Advance, the
Interest Period applicable thereto, which shall end on or prior to the Facility
Termination Date.

 

Not later than 1:00 p.m. (New York time) on each Borrowing Date, each Lender
shall make available its Loan or Loans, in funds immediately available in New
York, to the Administrative Agent at its address specified pursuant to
Article XIII.  The Administrative Agent will make the funds so received from the
Lenders available to the Borrower at the Administrative Agent’s aforesaid
address.

 

2.9.                              Conversion and Continuation of Outstanding
Advances.  Each Alternate Base Rate Advance shall continue as an Alternate Base
Rate Advance unless and until such Alternate Base Rate Advance is converted into
a Eurodollar Advance pursuant to this Section 2.9 or is repaid in accordance
with Section 2.7.  Each Eurodollar Advance shall continue as a Eurodollar
Advance until the end of the then applicable Interest Period therefor, at which
time such Eurodollar Advance shall be automatically converted into an Alternate
Base Rate Advance unless (a) such Eurodollar Advance is or was repaid in
accordance with Section 2.7 or (b) the Borrower shall have given the
Administrative Agent a Conversion/Continuation Notice (as defined below)
requesting that, at the end of such Interest Period, such Eurodollar Advance
continue as a Eurodollar Advance for the same or another Interest Period. 
Subject to the terms of Section 2.6, the Borrower may elect from time to time to
convert all or any part of an Alternate Base Rate Advance into a Eurodollar
Advance.  Subject to the payment of any funding indemnification amounts required
by Section 3.4, the Borrower may elect from time to time to convert all or any
part of a Eurodollar Advance into an Alternate Base Rate Advance.  The Borrower
shall give the Administrative Agent irrevocable notice (a
“Conversion/Continuation Notice”) of each (x) conversion of an Alternate Base
Rate Advance into a Eurodollar Advance or the continuation of a Eurodollar
Advance as a new Eurodollar Advance not later than 11:00 a.m. (New York time) at
least three (3) Business Days prior to the date of the requested conversion or
continuation and (y) conversion of a Eurodollar Advance into an Alternate Base
Rate Advance, not later than 11:00 a.m. (New York time) on the date of the
requested conversion, in each case specifying:

 

(a)                                  the requested date of such conversion or
continuation, which shall be a Business Day;

 

(b)                                 the aggregate amount and Type of the Advance
which is to be converted or continued; and

 

(c)                                  the amount and Type(s) of Advance(s) into
which such Advance is to be converted or continued and, in the case of a
conversion into or continuation of a Eurodollar Advance, the duration of the
Interest Period applicable thereto, which shall end on or prior to the Facility
Termination Date.

 

2.10.                        Changes in Interest Rate, etc.  Each Alternate Base
Rate Advance shall bear interest on the outstanding principal amount thereof,
for each day from and including the date

 

15

--------------------------------------------------------------------------------


 

such Advance is made or is converted from a Eurodollar Advance into an Alternate
Base Rate Advance pursuant to Section 2.9, to but excluding the date it is paid
or is converted into a Eurodollar Advance pursuant to Section 2.9 hereof, at a
rate per annum equal to the Alternate Base Rate for such day.  Changes in the
rate of interest on that portion of any Advance maintained as an Alternate Base
Rate Advance will take effect simultaneously with each change in the Alternate
Base Rate.  Each Eurodollar Advance shall bear interest on the outstanding
principal amount thereof from and including the first day of the Interest Period
applicable thereto to (but not including) the last day of such Interest Period
at the Eurodollar Rate determined by the Administrative Agent as applicable to
such Eurodollar Advance based upon the Borrower’s selections under Sections 2.8
and 2.9 and otherwise in accordance with the terms hereof.  No Interest Period
may end after the Facility Termination Date.

 

2.11.                        Rates Applicable After Default.  Notwithstanding
anything to the contrary contained in Section 2.8 or 2.9, no Advance may be made
as, converted into or continued as a Eurodollar Advance (except with the consent
of the Administrative Agent and the Required Lenders) when any Default or
Unmatured Default has occurred and is continuing.  During the continuance of a
Default the Required Lenders may, at their option, by notice to the Borrower
(which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that (a) each Eurodollar Advance
shall bear interest for the remainder of the applicable Interest Period at the
Eurodollar Rate otherwise applicable to such Interest Period plus 2% per annum
and (b) each Alternate Base Rate Advance shall bear interest at a rate per annum
equal to the Alternate Base Rate in effect from time to time plus 2% per annum
provided that, during the continuance of a Default under Section 7.6 or 7.7, the
interest rates set forth in clauses (a) and (b) above shall be applicable to all
Credit Extensions without any election or action on the part of the
Administrative Agent or any Lender.

 

2.12.                        Method of Payment.  All payments of the Obligations
hereunder shall be made, without setoff, deduction or counterclaim, in
immediately available funds to the Administrative Agent at the Administrative
Agent’s address specified pursuant to Article XIII, or at any other Lending
Installation of the Administrative Agent specified in writing by the
Administrative Agent to the Borrower, by noon (New York time) on the date when
due and shall be applied ratably by the Administrative Agent among the Lenders
entitled to such payments.  Each payment delivered to the Administrative Agent
for the account of any Lender shall be delivered promptly by the Administrative
Agent to such Lender in the same type of funds that the Administrative Agent
received at its address specified pursuant to Article XIII or at any Lending
Installation specified in a notice received by the Administrative Agent from
such Lender.  The Administrative Agent is hereby authorized to charge the
account of the Borrower maintained with Citibank for each payment of principal,
interest and fees as it becomes due hereunder.

 

2.13.                        Noteless Agreement; Evidence of Indebtedness.  (a) 
Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 

16

--------------------------------------------------------------------------------


 

(b)                                 The Administrative Agent shall also maintain
accounts in which it will record (i) the amount of each Loan made hereunder, the
Type thereof and the Interest Period with respect thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.

 

(c)                                  The entries maintained in the accounts
maintained pursuant to paragraphs (a) and (b) above shall be prima facie
evidence of the existence and amounts of the Obligations therein recorded;
provided, however, that the failure of the Administrative Agent or any Lender to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Obligations in accordance with their
terms.

 

(d)                                 Any Lender may request that its Loans be
evidenced by a promissory note in substantially the form of Exhibit A (including
any amendment, modification, renewal or replacement thereof, a “Note”).  In such
event, the Borrower shall prepare, execute and deliver to such Lender such Note
payable to the order of such Lender.  Thereafter, the Loans evidenced by such
Note and interest thereon shall at all times (including after any assignment
pursuant to Section 12.3) be represented by one or more Notes payable to the
order of the payee named therein or any assignee pursuant to Section 12.3,
except to the extent that any such Lender or assignee subsequently returns any
such Note for cancellation and requests that such Loans once again be evidenced
as described in paragraphs (a) and (b) above.  Upon receipt of an affidavit of
an officer of any Lender as to the loss, theft, destruction or mutilation of
such Lender’s Note, and, in the case of any such loss, theft, destruction or
mutilation, upon cancellation of such Note, the Borrower will issue, in lieu
thereof, a replacement Note in the same principal amount thereof and otherwise
of like tenor.

 

2.14.                        Telephonic Notices.  The Borrower hereby authorizes
the Lenders and the Administrative Agent to extend, convert or continue
Advances, effect selections of Types of Advances and to transfer funds based on
telephonic notices made by any person or persons the Administrative Agent or any
Lender in good faith believes to be acting on behalf of the Borrower, it being
understood that the foregoing authorization is specifically intended to allow
Borrowing Notices and Conversion/Continuation Notices to be given
telephonically.  The Borrower agrees to deliver promptly to the Administrative
Agent a written confirmation, if such confirmation is requested by the
Administrative Agent or any Lender, of each telephonic notice signed by an
Authorized Officer.  If the written confirmation differs in any material respect
from the action taken by the Administrative Agent and the Lenders, the records
of the Administrative Agent and the Lenders shall govern absent manifest error.

 

2.15.                        Interest Payment Dates; Interest and Fee Basis. 
Interest accrued on each Alternate Base Rate Advance shall be payable on each
Payment Date, commencing with the first such date to occur after the date
hereof, on any date on which an Alternate Base Rate Advance is prepaid (with
respect to the principal so prepaid), whether due to acceleration or otherwise,
and at maturity.  Interest accrued on that portion of the outstanding principal
amount of any Alternate Base Rate Advance converted into a Eurodollar Advance on
a day other than a Payment Date shall be payable on the date of conversion. 
Interest accrued on each Eurodollar Advance shall be payable on the last day of
its applicable Interest Period, on any date on which the Eurodollar

 

17

--------------------------------------------------------------------------------


 

Advance is prepaid (with respect to the principal so prepaid), whether by
acceleration or otherwise, and at maturity.  Interest accrued on each Eurodollar
Advance having an Interest Period longer than three (3) months shall also be
payable on the last day of each three-month interval during such Interest
Period.  Interest with respect to Eurodollar Loans and facility fees shall be
calculated for actual days elapsed on the basis of a 360-day year.  Interest
with respect to Alternate Base Rate Loans shall be calculated for the actual
days elapsed on the basis of a 365 or 366-day year, as applicable.  Interest
shall be payable for the day an Advance is made but not for the day of any
payment on the amount paid if payment is made in full and received prior to noon
(New York time) at the place of payment.  If any payment of principal of or
interest on an Advance shall become due on a day which is not a Business Day,
such payment shall be made on the next succeeding Business Day and, in the case
of a principal payment, such extension of time shall be included in computing
interest in connection with such payment.

 

2.16.                        Notification of Advances, Interest Rates,
Prepayments and Commitment Reductions.  Promptly after receipt thereof, the
Administrative Agent will notify each Lender of the contents of each Aggregate
Commitment reduction notice, Borrowing Notice, Conversion/Continuation Notice,
and repayment notice received by it hereunder.  The Administrative Agent will
notify each Lender of the Eurodollar Rate applicable to each Eurodollar Advance
promptly upon determination of such interest rate and will give each Lender
prompt notice of each change in the Alternate Base Rate.

 

2.17.                        Lending Installations.  Each Lender may book its
Loans at any Lending Installation selected by such Lender and may change its
Lending Installation from time to time.  All terms of this Agreement shall apply
to any such Lending Installation and the Loans and any Notes issued hereunder
shall be deemed held by each Lender for the benefit of any such Lending
Installation.  Each Lender may, by written notice to the Administrative Agent
and the Borrower in accordance with Article XIII, designate replacement or
additional Lending Installations through which Loans will be made by it will be
issued by it and for whose account Loan payments are to be made.

 

2.18.                        Non-Receipt of Funds by the Administrative Agent. 
Unless the Borrower or a Lender, as the case may be, notifies the Administrative
Agent prior to the time at which it is scheduled to make payment to the
Administrative Agent of (a) in the case of a Lender, the proceeds of a Loan, or
(b) in the case of the Borrower, a payment of principal, interest or fees to the
Administrative Agent for the account of the Lenders, that it does not intend to
make such payment, the Administrative Agent may assume that such payment has
been made.  The Administrative Agent may, but shall not be obligated to, make
the amount of such payment available to the intended recipient in reliance upon
such assumption.  If such Lender or the Borrower, as the case may be, has not in
fact made such payment to the Administrative Agent, the recipient of such
payment shall, on demand by the Administrative Agent, repay to the
Administrative Agent the amount so made available together with interest thereon
in respect of each day during the period commencing on the date such amount was
so made available by the Administrative Agent until the date the Administrative
Agent recovers such amount at a rate per annum equal to (i) in the case of
payment by a Lender, the Federal Funds Effective Rate for such day for the first
three (3) days and, thereafter, the interest rate applicable to the relevant
Loan or (ii) in the case of payment by the Borrower, the interest rate
applicable to the relevant Loan.

 

18

--------------------------------------------------------------------------------


 

2.19.                        Increase in the Aggregate Commitments.  (a) The
Borrower may, at any time but in any event not more than once in any calendar
year prior to the Facility Termination Date, by notice to the Administrative
Agent, request that the aggregate amount of the Commitment be increased by an
amount of $10,000,000 or an integral multiple thereof (each a “Commitment
Increase”) to be effective as of a date that is at least 90 days prior to the
scheduled Facility Termination Date then in effect (the “Increase Date”) as
specified in the related notice to the Administrative Agent; provided, however
that (i) in no event shall the aggregate amount of the Commitments at any time
exceed $500,000,000 and (ii) on the date of any request by the Borrower for a
Commitment Increase and on the related Increase Date the applicable conditions
set forth in Article IV shall be satisfied.

 

(b)                                 The Administrative Agent shall promptly
notify the Lenders of a request by the Borrower for a Commitment Increase, which
notice shall include (i) the proposed amount of such requested Commitment
Increase, (ii) the proposed Increase Date and (iii) the date by which Lenders
wishing to participate in the Commitment Increase must commit to an increase in
the amount of their respective Commitments (the “Commitment Date”).  Each Lender
that is willing to participate in such requested Commitment Increase (each an
“Increasing Lender”) shall, in its sole discretion, give written notice to the
Administrative Agent on or prior to the Commitment Date of the amount by which
it is willing to increase its Commitment.  If the Lenders notify the
Administrative Agent that they are willing to increase the amount of their
respective Commitments by an aggregate amount that exceeds the amount of the
requested Commitment Increase, the requested Commitment Increase shall be
allocated among the Lenders willing to participate therein in such amounts as
are agreed between the Borrower and the Administrative Agent.

 

(c)                                  Promptly following each Commitment Date,
the Administrative Agent shall notify the Borrower as to the amount, if any, by
which the Lenders are willing to participate in the requested Commitment
Increase.  If the aggregate amount by which the Lenders are willing to
participate in any requested Commitment Increase on any such Commitment Date is
less than the requested Commitment Increase, then the Borrower may extend offers
to one or more financial institutions to participate in any portion of the
requested Commitment Increase that has not been committed to by the Lenders as
of the applicable Commitment Date; provided, however, that the Commitment of
each such financial institution shall be in an amount of $10,000,000 or more.

 

(d)                                 On each Increase Date, each financial
institution that accepts an offer to participate in a requested Commitment
Increase in accordance with Section 2.19(c) (each, an “Assuming Lender”) shall
become a Lender party to this Agreement as of such Increase Date and the
Commitment of each Increasing Lender for such requested Commitment Increase
shall be so increased by such amount (or by the amount allocated to such Lender
pursuant to the last sentence of Section 2.19(b)) as of such Increase Date;
provided, however, that the Administrative Agent shall have received on or
before such Increase Date the following, each dated such date:

 

(i)                                     (A) certified copies of resolutions of
the Board of Directors of the Borrower or the Executive Committee of such Board
approving the Commitment Increase and the corresponding modifications to this
Agreement and (B) an opinion of

 

19

--------------------------------------------------------------------------------


 

counsel for the Borrower (which may be in-house counsel), in form and substance
acceptable to the Administrative Agent and its counsel;

 

(ii)                                  an assumption agreement from each Assuming
Lender, if any, in form and substance satisfactory to the Borrower and the
Administrative Agent (each an “Assumption Agreement”), duly executed by such
Assuming Lender, the Administrative Agent and the Borrower; and

 

(iii)                               confirmation from each Increasing Lender of
the increase in the amount of its Commitment in a writing satisfactory to the
Borrower and the Administrative Agent.

 

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.19(d), the Administrative Agent
shall notify the Lenders (including, without limitation, each Assuming Lender)
and the Borrower, on or before 1:00 P.M. (New York City time), by telecopier, of
the occurrence of the Commitment Increase to be effected on such Increase Date
and shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date.  Each Increasing Lender
and each Assuming Lender shall, before 2:00 P.M. (New York City time) on the
Increase Date, make available for the account of its Lending Installation to the
Administrative Agent at the Administrative Agent’s address specified pursuant to
Article XIII, in same day funds, in the case of such Assuming Lender, an amount
equal to such Assuming Lender’s ratable portion of the Advances then outstanding
(calculated based on its Commitment as a percentage of the aggregate Commitments
outstanding after giving effect to the relevant Commitment Increase) and, in the
case of such Increasing Lender, an amount equal to the excess of (i) such
Increasing Lender’s ratable portion of the Advances then outstanding (calculated
based on its Commitment as a percentage of the aggregate Commitments outstanding
after giving effect to the relevant Commitment Increase) over (ii) such
Increasing Lender’s ratable portion of the Advances then outstanding (calculated
based on its Commitment (without giving effect to the relevant Commitment
Increase) as a percentage of the aggregate Commitments (without giving effect to
the relevant Commitment Increase)).  After the Administrative Agent’s receipt of
such funds from each such Increasing Lender and each such Assuming Lender, the
Administrative Agent will promptly thereafter cause to be distributed like funds
to the other Lenders for the account of their respective Lending Installation in
an amount to each other Lender such that the aggregate amount of the outstanding
Loans owing to each Lender after giving effect to such distribution equals such
Lender’s ratable portion of the Advances then outstanding (calculated based on
its Commitment as a percentage of the aggregate Commitments outstanding after
giving effect to the relevant Commitment Increase).

 

2.20.                        Replacement of Lender.  If (a) the Borrower is
required pursuant to Section 3.1, 3.2 or 3.5 to make any additional payment to
any Lender, (b) any Lender’s obligation to make or continue, or to convert
Alternate Base Rate Advances into, Eurodollar Advances shall be suspended
pursuant to Section 3.3, or (c) any Lender is a Defaulting Lender (any Lender so
affected an “Affected Lender”), the Borrower may elect, if such amounts continue
to be charged or such suspension is still effective, to replace such Affected
Lender as a Lender party to this Agreement, provided that no Default or
Unmatured Default shall have occurred and be continuing at the time of such
replacement, and provided further that, concurrently with such replacement,
(i) another bank or other entity which is reasonably satisfactory to the
Borrower

 

20

--------------------------------------------------------------------------------


 

and the Administrative Agent shall agree, as of such date, to purchase for cash
the Advances at par and other Obligations due to the Affected Lender pursuant to
an assignment substantially in the form of Exhibit C and to become a Lender for
all purposes under this Agreement and to assume all obligations of the Affected
Lender to be terminated as of such date and to comply with the requirements of
Section 12.3 applicable to assignments, and (ii) the Borrower and/or the
assignee shall pay to such Affected Lender in same day funds on the day of such
replacement (A) all interest, fees and other amounts then accrued but unpaid to
such Affected Lender by the Borrower hereunder to and including the date of
termination, including without limitation payments due to such Affected Lender
under Sections 3.1, 3.2 and 3.5, and (B) an amount, if any, equal to the payment
which would have been due to such Lender on the day of such replacement under
Section 3.4 had the Loans of such Affected Lender been prepaid on such date
rather than sold to the replacement Lender.

 

2.21.                        Defaulting Lenders.  Anything contained herein to
the contrary notwithstanding, if any Lender defaults in its obligation to fund
(a “Funding Default”) any Loan within one Business Day after the date required
to be funded by it (in each case, a “Defaulted Loan”) or has (or whose parent
company has) become the subject of a bankruptcy or insolvency proceeding or has
had a receiver or conservator appointed with respect to such Lender (or any
parent company of such Lender) at the direction or request of any regulatory
agency or authority (or similar regulatory action has been taken with respect to
such Lender or parent company of such Lender) (in each case, a “Defaulting
Lender”; provided, that a Lender shall not become a Defaulting Lender solely as
the result of either (1) the acquisition or maintenance of an ownership interest
in such Lender or Person controlling such Lender by a Governmental Authority or
an instrumentality thereof, or (2) the exercise of control over such Lender or
Person controlling such Lender by a Governmental Authority or an instrumentality
thereof incident to such ownership interest), then (a) to the extent permitted
by applicable law, until such time as the Default Excess with respect to such
Defaulting Lender shall have been reduced to zero, any prepayment of the Loans
shall, if the Borrower so directs at the time of making such prepayment, be
applied to the Loans of other Lenders as if such Defaulting Lender had no Loans
outstanding and (b) the aggregate amount of the Loans as at any date of
determination shall be calculated as if such Defaulting Lender had funded all
Defaulted Loans of such Defaulting Lender.  No Commitment of any Lender shall be
increased or otherwise affected, and, except as otherwise expressly provided in
this Section 2.21, performance by the Borrower of its obligations hereunder
shall not be excused or otherwise modified as a result of any Funding Default or
the operation of this Section 2.21.  The rights and remedies against a
Defaulting Lender under this Section 2.21 are in addition to other rights and
remedies that the Borrower, the Administrative Agent or any other Lender may
have against such Defaulting Lender with respect to any Funding Default.

 

ARTICLE III

YIELD PROTECTION; TAXES

 

3.1.                              Yield Protection.  If, on or after the date of
this Agreement, the adoption of any law or any governmental or
quasi-governmental rule, regulation, policy, guideline or directive (whether or
not having the force of law), or any change in the interpretation or
administration thereof by any governmental or quasi-governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender or

 

21

--------------------------------------------------------------------------------


 

applicable Lending Installation with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency:

 

(a)                                  subjects any Lender or any applicable
Lending Installation to any Taxes, or changes the basis of taxation of payments
(other than with respect to Excluded Taxes) to any Lender in respect of its
Eurodollar Loans, or

 

(b)                                 imposes or increases or deems applicable any
reserve, assessment, insurance charge, special deposit or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
any Lender or any applicable Lending Installation (other than reserves and
assessments taken into account in determining the interest rate applicable to
Eurodollar Advances), or

 

(c)                                  imposes any other condition the result of
which is to increase the cost to any Lender or any applicable Lending
Installation of making, funding or maintaining its Eurodollar Loans, or reduces
any amount receivable by any Lender or any applicable Lending Installation in
connection with its Eurodollar Loans, or requires any Lender or any applicable
Lending Installation to make any payment calculated by reference to the amount
of Eurodollar Loans, held or interest received by it, by an amount deemed
material by such Lender,

 

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation of making or maintaining its Eurodollar Loans or
Commitment or to reduce the return received by such Lender or applicable Lending
Installation in connection with such Eurodollar Loans or Commitment, then,
within fifteen (15) days of demand by such Lender as provided in Section 3.6,
the Borrower shall pay such Lender such additional amount or amounts as will
compensate such Lender for such increased cost or reduction in amount received.

 

3.2.                              Changes in Capital Adequacy Regulations.  If a
Lender determines the amount of capital required or expected to be maintained by
such Lender, any Lending Installation of such Lender or any corporation
controlling such Lender is increased as a result of a Change, then, within
fifteen (15) days of demand by such Lender as provided in Section 3.6, the
Borrower shall pay such Lender the amount necessary to compensate for any
shortfall in the rate of return on the portion of such increased capital which
such Lender determines is attributable to this Agreement, its Outstanding Credit
Exposure or its Commitment to make Loans hereunder (after taking into account
such Lender’s policies as to capital adequacy).  “Change” means (a) any change
after the date of this Agreement in the Risk-Based Capital Guidelines or (b) any
adoption of or change in any other law, governmental or quasi-governmental rule,
regulation, policy, guideline, interpretation, or directive (whether or not
having the force of law) after the date of this Agreement which affects the
amount of capital required or expected to be maintained by any Lender or any
Lending Installation or any Person controlling any Lender.  “Risk-Based Capital
Guidelines” means (a) the risk-based capital guidelines in effect in the United
States on the date of this Agreement, including transition rules, and (b) the
corresponding capital regulations promulgated by regulatory authorities outside
the United States implementing the July 1988 report of the Basel Committee on
Banking Regulation and Supervisory Practices entitled “International Convergence
of Capital Measurements and Capital Standards,” including

 

22

--------------------------------------------------------------------------------


 

transition rules, and any amendments to such regulations adopted prior to the
date of this Agreement.

 

3.3.                              Availability of Types of Advances.  If any
Lender determines that maintenance of its Eurodollar Loans at a suitable Lending
Installation would violate any applicable law, rule, regulation, interpretation
or directive, whether or not having the force of law, or if the Required Lenders
determine that (a) deposits of a type and maturity appropriate to match fund
Eurodollar Advances are not available or (b) the interest rate applicable to
Eurodollar Advances does not accurately or fairly reflect the cost of making or
maintaining Eurodollar Advances, then the Administrative Agent shall suspend the
availability of Eurodollar Advances and require any affected Eurodollar Advances
to be repaid or converted to Alternate Base Rate Advances, subject to the
payment of any funding indemnification amounts required by Section 3.4.

 

3.4.                              Funding Indemnification.  If any payment of a
Eurodollar Advance occurs on a date prior to the last day of the applicable
Interest Period, whether because of acceleration, prepayment or otherwise, or a
Eurodollar Advance is not made on the date specified by the Borrower for any
reason other than default by the Lenders, the Borrower will indemnify each
Lender for any loss or cost incurred by it resulting therefrom, including,
without limitation, any loss or cost in liquidating or employing deposits
acquired to fund or maintain such Eurodollar Advance.

 

3.5.                              Taxes.  (a) Subject to applicable law, all
payments by the Borrower to or for the account of any Lender or the
Administrative Agent hereunder or under any Note shall be made free and clear of
and without deduction for any and all Taxes.  Subject to subsection (c) below
and Section 3.6, if the Borrower shall be required by law to deduct any Taxes
from or in respect of any sum payable hereunder to any Lender or the
Administrative Agent, (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.5) such Lender or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions, (iii) the Borrower shall pay the full amount deducted to
the relevant authority in accordance with applicable law and (iv) the Borrower
shall furnish to the Administrative Agent the original copy of a receipt
evidencing payment thereof within thirty (30) days after such payment is made.

 

(b)                                 In addition, the Borrower hereby agrees to
pay any present or future stamp or documentary taxes and any other excise or
property taxes, charges or similar levies which arise from any payment made
hereunder or under any Note or from the execution or delivery of, or otherwise
with respect to, this Agreement or any Note (“Other Taxes”).

 

(c)                                  The Borrower hereby agrees to indemnify the
Administrative Agent and each Lender for the full amount of Taxes or Other Taxes
(including, without limitation, any Taxes or Other Taxes imposed on amounts
payable under this Section 3.5) paid by the Administrative Agent or such Lender
and any liability (including penalties, interest and expenses) arising therefrom
or with respect thereto.  Payments due under this indemnification shall be made
within thirty (30) days of the date the Administrative Agent or such Lender
makes demand therefor pursuant to Section 3.6.

 

23

--------------------------------------------------------------------------------


 

(d)                                 Each Lender that is not incorporated under
the laws of the United States of America or a state thereof (each a “Non-U.S.
Lender”) agrees that it will, not more than ten (10) Business Days after the
date of this Agreement (or, in the case of a Lender who becomes a party hereto
after the date of this Agreement, the date it becomes a party hereto), deliver
to each of the Borrower and the Administrative Agent two duly completed copies
of United States Internal Revenue Service Form W-8BEN or W-8ECI or W-8IMY (and
any required attachments), certifying in either case that such Lender is
entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes.  Each Non-U.S. Lender
further undertakes, to the extent lawful at such time, to deliver to each of the
Borrower and the Administrative Agent (i) renewals or additional copies of such
form (or any successor form) on or before the date that such form expires or
becomes obsolete, and (ii) after the occurrence of any event requiring a change
in the most recent forms so delivered by it, such additional forms or amendments
thereto as may be reasonably requested by the Borrower or the Administrative
Agent.  All forms or amendments described in the preceding sentence shall
certify that such Lender is entitled to receive payments under this Agreement
without deduction or withholding of any United States federal income taxes,
unless an event (including without limitation any change in treaty, law or
regulation) has occurred after the date it became a Lender hereunder and prior
to the date on which any such delivery would otherwise be required which renders
all such forms inapplicable or which would prevent such Lender from duly
completing and delivering any such form or amendment with respect to it and such
Lender advises the Borrower and the Administrative Agent that it is not capable
of receiving payments without any deduction or withholding of United States
federal income tax.  For purposes of this Section 3.5(d), each change of a
Lender’s Lending Installation in accordance with Section 2.17 shall be treated
as though such Lending Installation became a party hereto on the date of such
change of Lending Installation.

 

(e)                                  For any period during which a Non-U.S.
Lender has failed to provide the Borrower with an appropriate form pursuant to
clause (d), above (unless such failure is due to a change in treaty, law or
regulation, or any change in the interpretation or administration thereof by any
Governmental Authority, occurring subsequent to the date on which a form
originally was required to be provided), such Non-U.S. Lender shall not be
entitled to indemnification under this Section 3.5 with respect to Taxes imposed
by the United States; provided that, should a Non-U.S. Lender which is otherwise
exempt from or subject to a reduced rate of withholding tax become subject to
Taxes because of its failure to deliver a form required under clause (d), above,
the Borrower shall take such steps as such Non-U.S. Lender shall reasonably
request to assist such Non-U.S. Lender to recover such Taxes.

 

(f)                                    Any Lender that is entitled to an
exemption from or reduction of withholding tax with respect to payments under
this Agreement or any Note pursuant to the law of any relevant jurisdiction or
any treaty shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate.

 

(g)                                 If the U.S. Internal Revenue Service or any
other Governmental Authority of the United States or any other country or any
political subdivision thereof asserts a claim that the Administrative Agent did
not properly withhold tax from amounts paid to or for the account

 

24

--------------------------------------------------------------------------------


 

of any Lender (because the appropriate form was not delivered or properly
completed, because such Lender failed to notify the Administrative Agent of a
change in circumstances which rendered its exemption from withholding
ineffective, or for any other reason not caused by or constituting gross
negligence or willful misconduct of the Administrative Agent), such Lender shall
indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as tax, withholding therefor, or
otherwise, including penalties and interest, and including taxes imposed by any
jurisdiction on amounts payable to the Administrative Agent under this
subsection, together with all reasonable costs and expenses related thereto
(including reasonable attorneys fees and reasonable time charges of attorneys
for the Administrative Agent, which attorneys may be employees of the
Administrative Agent).  The obligations of the Lenders under this
Section 3.5(g) shall survive the payment of the Obligations and termination of
this Agreement.

 

3.6.                              Lender Statements; Survival of Indemnity.  To
the extent reasonably possible, each Lender shall designate an alternate Lending
Installation with respect to its Eurodollar Loans to reduce any liability of the
Borrower to such Lender under Sections 3.1, 3.2 and 3.5 or to avoid the
unavailability of Eurodollar Advances under Section 3.3, so long as such
designation is not, in the judgment of such Lender, disadvantageous to such
Lender.  Each Lender shall deliver a written statement of such Lender to the
Borrower (with a copy to the Administrative Agent) as to the amount due, if any,
under Section 3.1, 3.2, 3.4 or 3.5.  Such written statement shall set forth in
reasonable detail the calculations upon which such Lender determined such amount
and shall be final, conclusive and binding on the Borrower in the absence of
manifest error.  If any Lender fails to deliver such written statement within
180 days after the date on which the Lender becomes aware of the event or
occurrence giving rise to such claim, the Borrower shall have no obligation to
reimburse, compensate or indemnify such Lender with respect to any such claim
under this Article III for any period more than 180 days before the date on
which such statement is delivered.  Determination of amounts payable under such
Sections in connection with a Eurodollar Loan shall be calculated as though each
Lender funded its Eurodollar Loan through the purchase of a deposit of the type
and maturity corresponding to the deposit used as a reference in determining the
Eurodollar Rate applicable to such Loan, whether in fact that is the case or
not.  Unless otherwise provided herein, the amount specified in the written
statement of any Lender shall be payable on demand after receipt by the Borrower
of such written statement.  The obligations of the Borrower under Sections 3.1,
3.2, 3.4 and 3.5 shall survive payment of the Obligations and termination of
this Agreement.

 

ARTICLE IV

CONDITIONS PRECEDENT

 

4.1.                              Effectiveness.  This Agreement shall not
become effective unless and until the Borrower has furnished the following to
the Administrative Agent with sufficient copies for the Lenders and the other
conditions set forth below have been satisfied:

 

(a)                                  Charter Documents; Good Standing
Certificates.  Copies of the certificate of incorporation of the Borrower,
together with all amendments thereto, both certified by the appropriate
governmental officer in its jurisdiction of incorporation, together with a good
standing certificate issued by the Secretary of State of the jurisdiction of its
incorporation and such other jurisdictions as shall be requested by the
Administrative Agent as well as

 

25

--------------------------------------------------------------------------------


 

any other information required by Section 326 of the USA PATRIOT ACT or
necessary for the Administrative Agent or any Lender to verify the identity of
the Borrower as required by Section 326 of the USA PATRIOT ACT.

 

(b)                                 By-Laws and Resolutions.  Copies, certified
by the Secretary or Assistant Secretary of the Borrower, of its by-laws and of
its Board of Directors’ resolutions authorizing the execution, delivery and
performance of the Loan Documents.

 

(c)                                  Secretary’s Certificate.  An incumbency
certificate, executed by the Secretary or Assistant Secretary of the Borrower,
which shall identify by name and title and bear the signature of the officers of
the Borrower authorized to sign the Loan Documents and to make borrowings
hereunder, upon which certificate the Administrative Agent and the Lenders shall
be entitled to rely until informed of any change in writing by the Borrower.

 

(d)                                 Officer’s Certificate.  A certificate, dated
the date of this Agreement, signed by an Authorized Officer of the Borrower, in
form and substance satisfactory to the Administrative Agent, to the effect
that:  (i) on such date (both before and after giving effect to the making of
any Credit Extension hereunder on such date) no Default or Unmatured Default has
occurred and is continuing; (ii) each of the representations and warranties set
forth in Article V of this Agreement is true and correct on and as of such date;
and (iii) since December 31, 2008, excluding the effect of any Disclosed Claims,
no event or change has occurred that has caused or evidences a Material Adverse
Effect.

 

(e)                                  Legal Opinions of Counsel to Borrower. 
Written opinions of (i) internal counsel to the Borrower and (ii) Sidley Austin
LLP, special counsel to the Borrower, addressed to the Administrative Agent and
the Lenders in form and substance acceptable to the Administrative Agent and its
counsel.

 

(f)                                    Legal Opinion of Counsel to
Administrative Agent.  A written opinion of Shearman & Sterling LLP, counsel for
the Administrative Agent, in form and substance satisfactory to the
Administrative Agent.

 

(g)                                 Notes.  Any Notes requested by a Lender
pursuant to Section 2.13 payable to the order of each such requesting Lender.

 

(h)                                 Loan Documents.  Executed originals of this
Agreement and each of the other Loan Documents, which shall be in full force and
effect, together with all schedules, exhibits, certificates, instruments,
opinions, documents and financial statements required to be delivered pursuant
hereto and thereto.

 

(i)                                     Payment of Fees.  The Borrower shall
have paid all fees due to Citibank under the fee letter dated October 27, 2009.

 

(j)                                     Existing Credit Agreement.  The Existing
Credit Agreement shall have expired or been terminated and all amounts owing
thereunder (including all principal, interest and accrued fees) shall have been
paid (or shall contemporaneously be paid) in full.  By execution of this
Agreement, each of the Lenders that is a lender under the

 

26

--------------------------------------------------------------------------------


 

Existing Credit Agreement hereby waives any requirement set forth in the
Existing Credit Agreement of prior notice of the termination of the commitments
thereunder.

 

(k)                                  Other.  Such other documents as the
Administrative Agent, any Lender or their counsel may have reasonably requested.

 

4.2.                              Each Credit Extension.  The Lenders shall not
be required to make any Credit Extension unless on the applicable Credit
Extension Date:

 

(a)                                  There exists no Default or Unmatured
Default and none would result from such Credit Extension;

 

(b)                                 The representations and warranties contained
in Article V (other than Section 5.6) are true and correct as of such Credit
Extension Date, both before and after giving effect to such Credit Extension;

 

(c)                                  A Borrowing Notice shall have been properly
submitted; and

 

(d)                                 All legal matters incident to the making of
such Credit Extension shall be satisfactory to the Administrative Agent and its
counsel.

 

Each Borrowing Notice with respect to each such Credit Extension shall
constitute a representation and warranty by the Borrower that the conditions
contained in Section 4.2 have been satisfied.

 

4.3.                              Each Commitment Increase.  The Commitments
shall not be increased in accordance with Section 2.19 unless on the applicable
Increase Date:

 

(a)                                  There exists no Default or Unmatured
Default and none would result from such Commitment Increase;

 

(b)                                 The representations and warranties contained
in Article V are true and correct as of such Increase Date after giving effect
to such Commitment Increase; and

 

(c)                                  All legal matters incident to the making of
such Commitment Increase shall be satisfactory to the Administrative Agent and
its counsel.

 

Each notice of Commitment Increase with respect to each such Commitment Increase
shall constitute a representation and warranty by the Borrower that the
conditions contained in Section 4.3 have been satisfied.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lenders that:

 

5.1.                              Corporate Existence and Standing.  Each of the
Borrower and its Subsidiaries (other than Immaterial Subsidiaries) is duly
organized, validly existing and in good standing (to

 

27

--------------------------------------------------------------------------------


 

the extent the concept applies to such entity) under the laws of its
jurisdiction of organization and is duly qualified and in good standing (to the
extent the concept applies to such entity) and is duly authorized to conduct its
business in each jurisdiction in which its business is conducted or proposed to
be conducted except where failure to be in such good standing or so qualified or
authorized could not reasonably be expected to have a Material Adverse Effect.

 

5.2.                              Authorization and Validity.  The Borrower has
all requisite power and authority (corporate and otherwise) and legal right to
execute and deliver each of the Loan Documents to which it is a party and to
perform its obligations thereunder.  The execution and delivery by the Borrower
of the Loan Documents to which it is a party and the performance of its
obligations thereunder have been duly authorized by proper corporate proceedings
and such Loan Documents constitute legal, valid and binding obligations of the
Borrower enforceable against the Borrower in accordance with their terms, except
as enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally.

 

5.3.                              Compliance with Laws and Contracts.  The
Borrower and its Subsidiaries have complied in all material respects with all
applicable statutes, rules, regulations, orders and restrictions of any domestic
or foreign government, or any instrumentality or agency thereof, having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective properties, except where the failure to so comply could not
reasonably be expected to have a Material Adverse Effect.  Neither the execution
and delivery by the Borrower of the Loan Documents to which it is a party, the
application of the proceeds of the Loans, or any other transaction contemplated
in the Loan Documents, nor compliance with the provisions of the Loan Documents
will, or at the relevant time did, (a) violate any law, rule, regulation
(including Regulation U), order, writ, judgment, injunction, decree or award
binding on the Borrower or any Subsidiary or the Borrower’s or any Subsidiary’s
charter, articles or certificate of incorporation or by-laws, (b) violate the
provisions of or require the approval or consent of any party to any indenture,
instrument or agreement to which the Borrower or any Subsidiary is a party or is
subject, or by which it, or its property, is bound, or conflict with or
constitute a default thereunder, or result in the creation or imposition of any
Lien (other than Liens permitted by the Loan Documents) in, of or on the
property of the Borrower or any Subsidiary pursuant to the terms of any such
indenture, instrument or agreement, or (c) require any consent of the
stockholders of any Person, except for any violation of, or failure to obtain an
approval or consent required under, any such indenture, instrument or agreement
that could not reasonably be expected to have a Material Adverse Effect.

 

5.4.                              Governmental Consents.  No order, consent,
approval, qualification, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, or other action in respect of,
any court, governmental or public body or authority, or any subdivision thereof,
any securities exchange or other Person is or at the relevant time was required
to authorize, or is or at the relevant time was required in connection with the
execution, delivery, consummation or performance of, or the legality, validity,
binding effect or enforceability of, any of the Loan Documents, the application
of the proceeds of the Loans or any other transactions contemplated in the Loan
Documents.  Neither the Borrower nor any Subsidiary is in default under or in
violation of any foreign, federal, state or local law, rule, regulation, order,
writ, judgment, injunction, decree or award binding upon or applicable to the
Borrower or such

 

28

--------------------------------------------------------------------------------


 

Subsidiary, in each case the consequence of which default or violation could
reasonably be expected to have a Material Adverse Effect.

 

5.5.                              Financial Statements.  The Borrower has
heretofore furnished to each of the Lenders (a) the December 31, 2008 audited
consolidated financial statements of the Borrower and its Subsidiaries, and
(b) the unaudited consolidated financial statements of the Borrower and its
Subsidiaries through September 30, 2009 (collectively, the “Financial
Statements”).  Each of the Financial Statements was prepared in accordance with
generally accepted accounting principles and fairly presents the consolidated
financial condition and operations of the Borrower and its Subsidiaries at such
dates and the consolidated results of their operations for the respective
periods then ended (except, in the case of such unaudited statements, for normal
year-end audit adjustments).

 

5.6.                              Material Adverse Change.  Since December 31,
2008, excluding the effect of any Disclosed Claims, there has been no material
adverse change in the business, Property, condition (financial or otherwise),
operations or prospects of the Borrower and its Subsidiaries taken as a whole.

 

5.7.                              Taxes.  The Borrower and its Subsidiaries have
filed or caused to be filed on a timely basis and in correct form all United
States federal, state and other material tax returns which are required to be
filed and have paid all taxes due pursuant to said returns or pursuant to any
assessment received by the Borrower or any Subsidiary, except such taxes, if
any, as are being contested in good faith and as to which adequate reserves have
been provided in accordance with generally accepted accounting principles and as
to which no Lien exists.  As of the date hereof, the United States income tax
returns of the Borrower on a consolidated basis have been audited by the
Internal Revenue Service through its Fiscal Year ending December 31, 2006.  No
tax liens have been filed and no claims are being asserted with respect to any
such taxes which could reasonably be expected to have a Material Adverse
Effect.  The charges, accruals and reserves on the books of the Borrower and its
Subsidiaries in respect of any taxes or other governmental charges are in
accordance with generally accepted accounting principles.

 

5.8.                              Litigation and Contingent Obligations.  There
is no litigation, arbitration, proceeding, inquiry or governmental investigation
(including, without limitation, by the Federal Trade Commission) pending or, to
the knowledge of any of their officers, threatened against or affecting the
Borrower or any Subsidiary or any of their respective Properties that could
reasonably be expected to have a Material Adverse Effect or to prevent, enjoin
or unduly delay the making of any Credit Extensions under this Agreement, except
for Disclosed Claims.

 

5.9.                              ERISA.  Neither the Borrower nor any other
member of the Controlled Group maintains, or is obligated to contribute to, any
Multiemployer Plan or has incurred, or is reasonably expected to incur, any
withdrawal liability to any Multiemployer Plan.  Each Plan complies in all
material respects with its terms and with all applicable requirements of law and
regulations.  Neither the Borrower nor any member of the Controlled Group has,
with respect to any Plan, failed to make any contribution or pay any amount
required under Section 412 of the Code or Section 302 of ERISA or the terms of
such Plan which could reasonably be expected to have a Material Adverse Effect. 
There are no pending or, to the knowledge of the Borrower, threatened claims,
actions, investigations or lawsuits against any Plan, any fiduciary thereof, or

 

29

--------------------------------------------------------------------------------


 

the Borrower or any member of the Controlled Group with respect to a Plan which
could reasonably be expected to have a Material Adverse Effect.  Neither the
Borrower nor any member of the Controlled Group has engaged in any prohibited
transaction (as defined in Section 4975 of the Code or Section 406 of ERISA) in
connection with any Plan which would subject such Person to any material
liability.  No Termination Event has occurred or is reasonably expected to occur
with respect to any Plan which could reasonably be expected to have a Material
Adverse Effect.

 

5.10.                        Defaults.  No Default or Unmatured Default has
occurred and is continuing.

 

5.11.                        Regulation U.  Margin Stock constitutes less than
25% of those assets of the Borrower and its Subsidiaries which are subject to
any limitation on sale, pledge or other restriction hereunder.  Neither the
Borrower nor any Subsidiary is engaged, directly or indirectly, principally, or
as one of its important activities, in the business of extending, or arranging
for the extension of, credit for the purpose of purchasing or carrying Margin
Stock.  No part of the proceeds of any Loan will be used in a manner which would
violate, or result in a violation of, Regulation U.  Neither the making of any
Advance hereunder nor the use of the proceeds thereof will violate or be
inconsistent with the provisions of Regulation U.

 

5.12.                        Investment Company.  Neither the Borrower nor any
Subsidiary is, or after giving effect to any Advance will be, an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.

 

5.13.                        Ownership of Properties.  As of the date of this
Agreement, the Borrower and its Subsidiaries have a subsisting leasehold
interest in, or good and marketable title, free of all Liens, other than those
permitted by Section 6.12 or by any of the other Loan Documents, to all of the
properties and assets reflected in the Financial Statements as being owned by
it, except for assets sold, transferred or otherwise disposed of in the ordinary
course of business since the date thereof.  The Borrower and its Subsidiaries
own or possess rights to use all licenses, patents, patent applications,
copyrights, service marks, trademarks and trade names necessary to continue to
conduct their business as currently conducted, and no such license, patent or
trademark has been declared invalid, been limited by order of any court or by
agreement or is the subject of any infringement, interference or similar
proceeding or challenge, except for proceedings and challenges which could not
reasonably be expected to have a Material Adverse Effect.

 

5.14.                        Material Agreements.  Neither the Borrower nor any
Subsidiary is a party to any agreement or instrument or subject to any charter
or other corporate restriction which could reasonably be expected to have a
Material Adverse Effect or which restricts or imposes conditions upon the
ability of any Subsidiary to (a) pay dividends or make other distributions on
its capital stock, (b) make loans or advances to the Borrower or (c) repay loans
or advances from the Borrower.  Neither the Borrower nor any Subsidiary is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement to which it is a party, which
default could reasonably be expected to have a Material Adverse Effect.

 

30

--------------------------------------------------------------------------------


 

5.15.                        Environmental Laws.  There are no claims,
investigations, litigation, administrative proceedings, notices, requests for
information, whether pending or threatened, or judgments or orders asserting
violations of applicable federal, state and local environmental, health and
safety statutes, regulations, ordinances, codes, rules, orders, decrees,
directives and standards (“Environmental Laws”) or relating to any toxic or
hazardous waste, substance or chemical or any pollutant, contaminant, chemical
or other substance defined or regulated pursuant to any Environmental Law,
including, without limitation, asbestos, petroleum, crude oil or any fraction
thereof (“Hazardous Materials”) asserted against the Borrower or any of its
Subsidiaries which, in any case, could reasonably be expected to have a Material
Adverse Effect.  Neither the Borrower nor any Subsidiary has caused or permitted
any Hazardous Materials to be Released, either on or under real property,
currently or formerly, legally or beneficially owned or operated by the Borrower
or any Subsidiary or on or under real property to which the Borrower or any of
its Subsidiaries transported, arranged for the transport or disposal of, or
disposed of Hazardous Materials, which Release could reasonably be expected to
have a Material Adverse Effect.

 

5.16.                        Insurance.  The Borrower and its Subsidiaries
maintain, with financially sound and reputable insurance companies, insurance on
their Property in such amounts and covering such risks as is consistent with
sound business practice.

 

5.17.                        Insurance Licenses.  No material license, permit or
authorization of the Borrower or any Subsidiary to engage in the business of
insurance or insurance-related activities is the subject of a proceeding for
suspension or revocation, except where such suspension or revocation would not
individually or in the aggregate have a Material Adverse Effect.

 

5.18.                        Disclosure.  None of the (a) information, exhibits
or reports furnished or to be furnished by the Borrower or any Subsidiary to the
Administrative Agent or to any Lender in connection with the negotiation of the
Loan Documents, or (b) representations or warranties of the Borrower or any
Subsidiary contained in this Agreement, the other Loan Documents, or any other
document, certificate or written statement furnished to the Administrative Agent
or the Lenders by or on behalf of the Borrower or any Subsidiary for use in
connection with the transactions contemplated by this Agreement, as the case may
be, when taken together, as of the date of its delivery, contained, contains or
will contain any untrue statement of a material fact or omitted, omits or will
omit to state a material fact necessary in order to make the statements
contained herein or therein not misleading in light of the circumstances in
which the same were made.  As of the date hereof, there is no fact known to the
Borrower (other than matters of a general economic nature) that has had or could
reasonably be expected to have a Material Adverse Effect and that has not been
disclosed herein or in such other documents, certificates and statements
furnished to the Lenders for use in connection with the transactions
contemplated by this Agreement.

 

ARTICLE VI

COVENANTS

 

So long as any Loan shall remain unpaid or any Lender shall have any Commitment
hereunder, unless the Required Lenders shall otherwise consent in writing:

 

31

--------------------------------------------------------------------------------


 

6.1.                              Financial Reporting.  The Borrower will
maintain, for itself and its Subsidiaries, a system of accounting established
and administered in accordance with generally accepted accounting principles,
consistently applied, and will furnish to the Lenders:

 

(a)                                  As soon as practicable and in any event
within ninety (90) days after the close of each of its Fiscal Years, an
unqualified audit report certified by independent certified public accountants,
acceptable to the Lenders, prepared in accordance with generally accepted
accounting principles on a consolidated basis for itself and its Subsidiaries,
including balance sheets as of the end of such period and related statements of
income, retained earnings and cash flows accompanied by (A) any management
letter prepared by said accountants and (B) a certificate of said accountants
that, in the course of their examination necessary for their certification of
the foregoing, they have obtained no knowledge of any Default or Unmatured
Default, or if, in the opinion of such accountants, any Default or Unmatured
Default shall exist, stating the nature and status thereof.

 

(b)                                 As soon as practicable and in any event
within 45 days after the close of the first three Fiscal Quarters of each of its
Fiscal Years, for itself and its Subsidiaries, consolidated unaudited balance
sheets as at the close of each such period and consolidated statements of
income, retained earnings and cash flows for the period from the beginning of
such Fiscal Year to the end of such quarter, all certified by its president or
chief financial officer.

 

(c)                                  Together with the financial statements
required by clauses (a) and (b) above, a certificate in substantially the form
of Exhibit B hereto signed by its president or chief financial officer
(i) showing the calculations necessary to determine compliance with Sections
6.12(k), 6.16(f), 6.17 and 6.19(h), provided that in the event of any change in
generally accepted accounting principles used in the preparation of such
financial statements, the Borrower shall also provide, if necessary for the
determination of compliance with Section 6.17, a statement of reconciliation
conforming such financial statements to Agreement Accounting Principles, and
(ii) stating that no Default or Unmatured Default exists, or if any Default or
Unmatured Default exists, stating the nature and status thereof.

 

(d)                                 Promptly upon learning thereof, notice that
a Single Employer Plan of the Borrower or any member of the Controlled Group is
in “at risk” status within the meaning of Section 303 of ERISA or
Section 430(i)(4) of the Code, and within 270 days after the close of each
Fiscal Year, a statement of the Funded Target Attainment Percentage of each
Single Employer Plan, certified as correct by an actuary enrolled under ERISA.

 

(e)                                  As soon as possible and in any event within
ten (10) days after the Borrower knows that any Termination Event has occurred
with respect to any Plan, a statement, signed by the chief financial officer of
the Borrower, describing said Termination Event and the action which the
Borrower proposes to take with respect thereto.

 

32

--------------------------------------------------------------------------------


 

(f)                                    As soon as possible and in any event
within ten (10) days after the Borrower learns thereof, notice of the assertion
or commencement of any claims, action, suit or proceeding against or affecting
the Borrower or any Subsidiary which may reasonably be expected to have a
Material Adverse Effect.

 

(g)                                 Promptly upon learning thereof, notice of
any change in the credit rating of the Borrower’s senior unsecured long term
debt by S&P or Moody’s.

 

(h)                                 Promptly upon the furnishing thereof to the
shareholders of the Borrower, copies of all financial statements, reports and
proxy statements so furnished (or links to pages on the Borrower’s website where
such information may be accessed).

 

(i)                                     Promptly upon the filing thereof, copies
of all registration statements and annual, quarterly, monthly or other regular
reports which the Borrower or any of its Subsidiaries files with the Securities
and Exchange Commission (or links to pages on the Borrower’s website where such
information may be accessed).

 

(j)                                     Such other information (including,
without limitation, non-financial information) as the Administrative Agent or
any Lender may from time to time reasonably request.

 

6.2.                              Use of Proceeds.  The Borrower will, and will
cause each Subsidiary to, use the proceeds of the Credit Extensions to meet the
general corporate needs of the Borrower and its Subsidiaries, including
commercial paper support and the refinancing of existing indebtedness.  The
Borrower will not, nor will it permit any Subsidiary to, use any of the proceeds
of the Advances to purchase or carry any “margin stock” (as defined in
Regulation U) or to finance the acquisition of any Person which has not been
approved and recommended by the board of directors (or functional equivalent
thereof) of such Person.

 

6.3.                              Notice of Default.  The Borrower will give
prompt notice in writing to the Lenders of the occurrence of (a) any Default or
Unmatured Default and (b) any other event or development, financial or other,
relating specifically to the Borrower or any of its Subsidiaries (and not of a
general economic or political nature) which could reasonably be expected to have
a Material Adverse Effect.

 

6.4.                              Conduct of Business.  The Borrower will, and
will cause each Subsidiary to, (a) carry on and conduct its business in
substantially the same manner and in substantially the same fields of enterprise
as it is presently conducted, and will not, and will not permit any of its
Subsidiaries to, engage in any business other than (i) businesses in the same
fields of enterprise as now conducted by the Borrower and its Subsidiaries or
(ii) businesses that are reasonably related or incidental thereto or that, in
the judgment of the board of directors of the Borrower, are reasonably expected
to materially enhance the other businesses in which the Borrower and its
Subsidiaries are engaged, and (b) do all things necessary to remain duly
organized, validly existing and in good standing in its jurisdiction of
organization and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted, except where failure to be
in such good standing or so qualified or authorized could not reasonably be
expected to have a Material Adverse Effect; provided, however, that nothing in
this Section 6.4

 

33

--------------------------------------------------------------------------------


 

shall prohibit the dissolution or sale, transfer or other disposition of any
Subsidiary that is not otherwise prohibited by this Agreement.

 

6.5.                              Taxes.  The Borrower will, and will cause each
Subsidiary to, timely file complete and correct United States federal and
applicable foreign, state and local tax returns required by applicable law and
pay when due all taxes, assessments and governmental charges and levies upon it
or its income, profits or Property, except those which are being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves have been set aside.

 

6.6.                              Insurance.  The Borrower will, and will cause
each Subsidiary to, maintain with financially sound and reputable insurance
companies insurance on all their Property in such amounts and covering such
risks as is consistent with sound business practice, and the Borrower will
furnish to the Administrative Agent and any Lender upon request full information
as to the insurance carried.

 

6.7.                              Compliance with Laws.  The Borrower will, and
will cause each Subsidiary to, comply with all laws, rules, regulations, orders,
writs, judgments, injunctions, decrees or awards to which it may be subject, the
failure to comply with which could reasonably be expected to have a Material
Adverse Effect.

 

6.8.                              Maintenance of Properties.  The Borrower will,
and will cause each Subsidiary to, do all things necessary to maintain,
preserve, protect and keep its Property in good repair, working order and
condition, and make all necessary and proper repairs, renewals and replacements
so that its business carried on in connection therewith may be properly
conducted at all times.

 

6.9.                              Inspection.  The Borrower will, and will cause
each Subsidiary to, permit the Administrative Agent and the Lenders, by their
respective representatives and agents, to inspect any of the Property, corporate
books and financial records of the Borrower and each Subsidiary, to examine and
make copies of the books of accounts and other financial records of the Borrower
and each Subsidiary, and to discuss the affairs, finances and accounts of the
Borrower and each Subsidiary with, and to be advised as to the same by, their
respective officers at such reasonable times and intervals as the Lenders may
designate.  The Borrower will keep or cause to be kept, and cause each
Subsidiary to keep or cause to be kept, appropriate records and books of account
in which complete entries are to be made reflecting its and their business and
financial transactions, such entries to be made in accordance with generally
accepted accounting principles consistently applied.

 

6.10.                        Capital Stock and Dividends.  So long as any
Default or Unmatured Default has occurred and is continuing before or
immediately after giving effect thereto, the Borrower will not declare or pay
any dividends or make any distributions on its capital stock (other than
dividends payable in its own capital stock) or redeem, repurchase or otherwise
acquire or retire any of its capital stock or any options or other rights in
respect thereof at any time outstanding.

 

6.11.                        Merger.  The Borrower will not, nor will it permit
any Subsidiary to, merge or consolidate with or into any other Person, except
that (a) a wholly-owned Subsidiary may merge into the Borrower or any
wholly-owned Subsidiary of the Borrower, (b) the Borrower or any

 

34

--------------------------------------------------------------------------------


 

Subsidiary may merge or consolidate with any other Person so long as, in the
case of a merger or consolidation to which the Borrower is a party, the Borrower
is the surviving corporation, and, in the case of a merger or consolidation to
which a Subsidiary is a party and to which the Borrower is not a party, the
surviving corporation is a Subsidiary, and in any such case, prior to and after
giving effect to such merger or consolidation, no Default or Unmatured Default
shall exist and (c) any Subsidiary may enter into a merger or consolidation as a
means of effecting a disposition or acquisition which would not result in a
Default or Unmatured Default.

 

6.12.                        Liens.  The Borrower will not, nor will it permit
any Subsidiary to, create, incur, or suffer to exist any Lien in, of or on the
Property of the Borrower or any of its Subsidiaries, except:

 

(a)  Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with generally
accepted principles of accounting shall have been set aside on its books;

 

(b)  Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
liens and other similar liens arising in the ordinary course of business which
secure the payment of obligations not more than sixty (60) days past due or
which are being contested in good faith by appropriate proceedings and for which
adequate reserves shall have been set aside on its books;

 

(c)  Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation;

 

(d)  Utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of the Borrower or the Subsidiaries;

 

(e)  Banker’s liens, rights of set-off or similar rights in favor of a
depository institution with respect to deposit accounts maintained with a
depository institution in the ordinary course of business and securing
obligations with respect to the maintenance of such accounts (and in no event
securing any Indebtedness or other obligations);

 

(f)  Any Lien arising by operation of law in the ordinary course of business in
respect of any obligation which is less than sixty (60) days overdue or which is
being contested in good faith and by appropriate means and for which adequate
reserves have been made;

 

(g)  Liens created by any of the Borrower or its Subsidiaries over deposits and
investments in the ordinary course of such Person’s insurance and reinsurance
business to comply with the requirements of any regulatory body of insurance or
insurance brokerage business;

 

35

--------------------------------------------------------------------------------


 

(h)  Any Liens arising for the benefit of a credit institution pursuant to
Clause 18 General Banking Conditions of the Netherlands Bankers Association
(Algemene Voorwaarden van de Nederlandse Vereniging van Banken) in respect of
any bank account held with a credit institution in the Netherlands;

 

(i)  Liens over and limited to the balance of credit balances on bank accounts
of the Borrower and its Subsidiaries created in order to facilitate the
operation of such bank accounts and other bank accounts of the Borrower and its
Subsidiaries on a net balance basis with credit balances and debit balances on
the various accounts being netted off for interest purposes;

 

(j)  Liens, if any, arising in connection with a Cananwill Securitization; and

 

(k)  Other Liens securing an aggregate principal amount of obligations at no
time exceeding an amount equal to ten percent (10%) of Consolidated Net Worth at
such time.

 

6.13.                        Affiliates.  The Borrower will not, and will not
permit any Subsidiary to, enter into any transaction (including, without
limitation, the purchase or sale of any Property or service) with, or make any
payment or transfer to, any Affiliate except (a) for transactions between the
Borrower and any Wholly Owned Subsidiary of the Borrower or between Wholly Owned
Subsidiaries of the Borrower or (b) in the ordinary course of business and
pursuant to the reasonable requirements of the Borrower’s or such Subsidiary’s
business and upon fair and reasonable terms no less favorable to the Borrower or
such Subsidiary than the Borrower or such Subsidiary would obtain in a
comparable arm’s-length transaction.

 

6.14.                        Change in Fiscal Year.  The Borrower shall not
change its Fiscal Year to end on any date other than December 31 of each year.

 

6.15.                        Inconsistent Agreements.  The Borrower shall not,
nor shall it permit any Subsidiary to, enter into any indenture, agreement,
instrument or other arrangement which, (a) directly or indirectly prohibits or
restrains, or has the effect of prohibiting or restraining, or imposes
materially adverse conditions upon, the incurrence of the Obligations, the
amending of the Loan Documents or the ability of any Subsidiary to (i) pay
dividends or make other distributions on its capital stock, (ii) make loans or
advances to the Borrower, and (iii) repay loans or advances from the Borrower or
(b) contains any provision which would be violated or breached by the making of
Advances or by the performance by the Borrower of any of its obligations under
any Loan Document.

 

6.16.                        Dispositions.  The Borrower will not make any
Disposition or permit any Subsidiary to make any Disposition, except:

 

(a)  Dispositions of inventory in the ordinary course of business;

 

(b)  Dispositions of Property to the Borrower or any Subsidiary of the Borrower;

 

(c)  Dispositions of premium finance receivables pursuant to (i) the Second
Amended and Restated Purchase Agreement, dated as of March 30, 2001, by and
among Cananwill Premium Credit Trust, Cananwill Corporation, the Borrower, the
Purchasers

 

36

--------------------------------------------------------------------------------


 

and Managing Agents listed on the signature pages thereto and JP Morgan Chase
Bank, N.A. (successor by merger to Bank One, NA), as Administrative Agent,
(ii) the Receivables Purchase Agreement, dated as of December 11, 2002, by and
among Cananwill Canada Limited, the Borrower and CIBC Mellon Trust Company, in
its capacity as Trustee of Plaza Trust, (iii) the Amended and Restated
Receivables Purchase Agreement, dated as of December 19, 2002, by and among
Cananwill Receivables Purchase Facility, L.L.C., Canawill Europe Limited, the
Borrower, the Purchasers and Managing Agents listed on the signature
pages thereto and JP Morgan Chase Bank, N.A. (successor by merger to Bank One,
NA), as administrative agent, and (iv) Receivables Facilities Agreement, dated
as of December 20, 2001, by and among Abel Tasman Holdings Pty Limited,
Cananwill Australia Pty Limited, Cananwill, Inc. and ABN AMRO Asset Management
(Australia) Limited, in each case as the same may be modified, amended or
supplemented from time to time, provided that such modification, amendment or
supplement does not change the fundamental nature thereof (each, a “Cananwill
Securitization”);

 

(d)  Dispositions by Subsidiaries primarily engaged in insurance underwriting or
related activities from their investment portfolios in the ordinary course of
business;

 

(e)  Dispositions of investments in cash equivalents in the usual course of
treasury business; and

 

(f)  Any other Disposition of Property which represents no more than 25% of the
consolidated assets of the Borrower and its Subsidiaries, as would be shown in
the consolidated financial statements of the Borrower and its Subsidiaries as at
the end of the quarter immediately preceding the date on which such
determination is made, to any other Person(s) in any Fiscal Year.

 

6.17.                        Financial Covenants.

 


6.17.1.               CONSOLIDATED ADJUSTED EBITDA TO CONSOLIDATED INTEREST
EXPENSE.  THE BORROWER WILL MAINTAIN AS OF THE LAST DAY OF EACH MEASUREMENT
PERIOD A RATIO OF CONSOLIDATED ADJUSTED EBITDA TO CONSOLIDATED INTEREST EXPENSE
OF NOT LESS THAN 4.0 TO 1.0.


 


6.17.2.               CONSOLIDATED LEVERAGE RATIO.  THE BORROWER WILL MAINTAIN
AS OF THE LAST DAY OF EACH MEASUREMENT PERIOD A CONSOLIDATED LEVERAGE RATIO OF
NOT MORE THAN 3.0 TO 1.0.


 

6.18.                        ERISA.  The Borrower will (a) fulfill, and cause
each member of the Controlled Group to fulfill, its obligations under the
minimum funding standards of ERISA and the Code with respect to each Plan,
(b) comply, and cause each member of the Controlled Group to comply, with all
applicable provisions of ERISA and the Code with respect to each Plan, except
where such failure or noncompliance individually or in the aggregate would not
have a Material Adverse Effect and (c) not, and not permit any member of the
Controlled Group to, (i) seek a waiver of the minimum funding standards under
ERISA, (ii) terminate or withdraw from any Plan or (iii) take any other action
with respect to any Plan which would reasonably be expected

 

37

--------------------------------------------------------------------------------


 

to entitle the PBGC to terminate, impose liability in respect of, or cause a
trustee to be appointed to administer, any Plan, unless the actions or events
described in the foregoing clauses (i), (ii) or (iii) individually or in the
aggregate would not have a Material Adverse Effect.

 

6.19.                        Indebtedness.  The Borrower will not permit any
Subsidiary to create, incur, assume or suffer to exist any Indebtedness, except:

 

(a)                                  Indebtedness under the Loan Documents;

 

(b)                                 Indebtedness under the Euro Facility, and
any renewal and refinancing thereof, provided that the committed amount thereof
is not increased and no other Subsidiary (other than a Subsidiary that becomes a
borrower thereunder) becomes obligated in respect thereof;

 

(c)                                  Indebtedness owed to the Borrower or
another Subsidiary of the Borrower;

 

(d)                                 Indebtedness under performance bonds, surety
bonds or letter of credit obligations to provide security under worker’s
compensation laws, unemployment insurance, old age pensions, or other social
security or retirement benefits, or similar legislation, and bank overdrafts, in
each case, incurred in the ordinary course of business;

 

(e)                                  Indebtedness of any Subsidiary existing as
of the date hereof (other than Indebtedness described in clause (a) or
(b) above), and any renewal and refinancing thereof, provided that the principal
amount thereof is not increased;

 

(f)                                    Indebtedness under Hedging Agreements
entered into in the ordinary course of business and not for speculative
purposes;

 

(g)                                 Indebtedness (to the extent such
Indebtedness either (i) arises under clause (i) of the definition of
“Indebtedness” or (ii) would not be reflected as indebtedness on a balance sheet
of the Borrower and its Subsidiaries, calculated on a consolidated basis) under
any Cananwill Securitization; and

 

(h)                                 other Indebtedness in an aggregate amount
outstanding at any time not to exceed €1,500,000,000 minus the amount of
Indebtedness then outstanding under the Euro Facility and any renewal or
refinancing thereof.

 

ARTICLE VII
DEFAULTS

 

The occurrence of any one or more of the following events shall constitute a
Default:

 

7.1.                              Any representation or warranty made or deemed
made by or on behalf of the Borrower or any of its Subsidiaries to the Lenders
or the Administrative Agent under or in connection with this Agreement, any
other Loan Document, any Credit Extension, or any certificate or information
delivered in connection with this Agreement or any other Loan Document shall be
false in any material respect on the date as of which made or deemed made.

 

38

--------------------------------------------------------------------------------


 

7.2.                              Nonpayment of any principal of any Loan when
due or nonpayment of any interest upon any Loan or of any facility fee or other
fee or obligation under any of the Loan Documents within three (3) Business Days
after the same becomes due.

 

7.3.                              The breach by the Borrower of any of the terms
or provisions of Section 6.2, Section 6.3(a) or Sections 6.10 through 6.19.

 

7.4.                              The breach by the Borrower (other than a
breach which constitutes a Default under Section 7.1, 7.2 or 7.3) of any of the
terms or provisions of this Agreement which is not remedied within twenty (20)
days after written notice from the Administrative Agent or any Lender.

 

7.5.                              Failure of the Borrower or any of its
Subsidiaries to pay any Indebtedness aggregating in excess of $25,000,000 when
due; or the default by the Borrower or any of its Subsidiaries in the
performance of any term, provision or condition contained in any agreement or
agreements under which any such Indebtedness was created or is governed, or the
occurrence of any other event or existence of any other condition, the effect of
any of which is to cause such Indebtedness to become due prior to its stated
maturity; or any such Indebtedness of the Borrower or any of its Subsidiaries
shall be declared to be due and payable or required to be prepaid (other than by
a regularly scheduled payment) prior to the stated maturity thereof.

 

7.6.                              The Borrower or any of its Subsidiaries (other
than Immaterial Subsidiaries) shall (a) have an order for relief entered with
respect to it under the Federal bankruptcy laws as now or hereafter in effect,
(b) make an assignment for the benefit of creditors, (c) apply for, seek,
consent to, or acquiesce in, the appointment of a receiver, custodian, trustee,
examiner, liquidator or similar official for it or any Substantial Portion of
its Property, (d) institute any proceeding seeking an order for relief under the
Federal bankruptcy laws as now or hereafter in effect or seeking to adjudicate
it a bankrupt or insolvent, or seeking dissolution, winding-up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (e) take any corporate
action to authorize or effect any of the foregoing actions set forth in this
Section 7.6, (f) fail to contest in good faith any appointment or proceeding
described in Section 7.7 or (g) become unable to pay, not pay, or admit in
writing its inability to pay, its debts generally as they become due.

 

7.7.                              Without the application, approval or consent
of the Borrower or any of its Subsidiaries, a receiver, trustee, examiner,
liquidator or similar official shall be appointed for the Borrower or any of its
Subsidiaries or any Substantial Portion of its Property or a proceeding
described in Section 7.6(d) shall be instituted against the Borrower or any of
its Subsidiaries and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of sixty (60) consecutive days.

 

7.8.                              Any court, government or governmental agency
shall condemn, seize or otherwise appropriate, or take custody or control of
(each, a “Condemnation”), all or any portion of the Property of the Borrower and
its Subsidiaries which, when taken together with all other Property of the
Borrower and its Subsidiaries so condemned, seized, appropriated, or taken

 

39

--------------------------------------------------------------------------------


 

custody or control of, during the twelve-month period ending with the month in
which any such Condemnation occurs, constitutes a Substantial Portion.

 

7.9.                              The Borrower or any of its Subsidiaries shall
fail within thirty (30) days to pay, bond or otherwise discharge any judgment or
order for the payment of money in excess of $25,000,000 (or multiple judgments
or orders for the payment of an aggregate amount in excess of $50,000,000),
which is not stayed on appeal or otherwise being appropriately contested in good
faith and as to which no enforcement actions have been commenced.

 

7.10.                        Any Change in Control shall occur.

 

7.11.                        Any Termination Event shall occur in connection
with any Plan which could reasonably be expected to have a Material Adverse
Effect.

 

ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 

8.1.                              Acceleration.  (a)  If any Default described
in Section 7.6 or 7.7 occurs with respect to the Borrower, the obligations of
the Lenders to make Loans hereunder shall automatically terminate and the
Obligations shall immediately become due and payable without any election or
action on the part of the Administrative Agent or any Lender.  If any other
Default occurs, the Required Lenders (or the Administrative Agent with the
consent or upon the instruction of the Required Lenders) may terminate or
suspend the obligations of the Lenders to make Loans hereunder, or declare the
Obligations to be due and payable, or both, whereupon the Obligations shall
become immediately due and payable, without presentment, demand, protest or
notice of any kind, all of which the Borrower hereby expressly waives.

 

(b)                                 If, within ten (10) Business Days after
(i) acceleration of the maturity of the Obligations or (ii) termination of the
obligations of the Lenders to make Loans hereunder as a result of any Default
(other than any Default as described in Section 7.6 or 7.7 with respect to the
Borrower) and before any judgment or decree for the payment of the Obligations
due shall have been obtained or entered, the Required Lenders, in their sole
discretion, shall so direct the Administrative Agent, then the Administrative
Agent shall, by notice to the Borrower, rescind and annul such acceleration
and/or termination.

 

8.2.                              Amendments.  Subject to the provisions of this
Article VIII, the Required Lenders (or the Administrative Agent with the consent
in writing of the Required Lenders) and the Borrower may enter into agreements
supplemental hereto for the purpose of adding or modifying any provisions to the
Loan Documents or changing in any manner the rights of the Lenders or the
Borrower hereunder or thereunder or waiving any Default hereunder or thereunder;
provided, however, that no such supplemental agreement shall, without the
consent of each Lender directly affected thereby:

 

(a)                                  Extend the Facility Termination Date,
compromise or forgive the principal amount of any Loan, or reduce the rate of
interest or compromise or forgive payment of interest on any Loan, or reduce the
amount of, or compromise or forgive payment of, any fee payable hereunder;

 

40

--------------------------------------------------------------------------------


 

(b)           Reduce the percentage specified in the definition of Required
Lenders;

 

(c)           Increase the amount of the Commitment of any Lender hereunder;

 

(d)           Amend this Section 8.2;

 

(e)           Permit any assignment by the Borrower of its Obligations or its
rights hereunder; or

 

(f)            Postpone the date fixed for any payment of principal of or
interest on any Loan or the date fixed for any payment of fees or other amounts
due hereunder.

 

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent.  The Administrative Agent may waive payment of the fee required under
Section 12.3.2 without obtaining the consent of any other party to this
Agreement.

 

8.3.          Preservation of Rights.  No delay or omission of the Lenders or
the Administrative Agent to exercise any right under the Loan Documents shall
impair such right or be construed to be a waiver of any Default or an
acquiescence therein, and the making of a Credit Extension notwithstanding the
existence of a Default or the inability of the Borrower to satisfy the
conditions precedent to such Credit Extension shall not constitute any waiver or
acquiescence.  Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by the Lenders required pursuant to Section 8.2, and then only to the
extent in such writing specifically set forth.  All remedies contained in the
Loan Documents or by law afforded shall be cumulative and all shall be available
to the Administrative Agent and the Lenders until the Obligations have been paid
in full.

 


ARTICLE IX


GENERAL PROVISIONS


 

9.1.          Survival of Representations.  All representations and warranties
of the Borrower contained in this Agreement or of the Borrower or any Subsidiary
contained in any Loan Document shall survive the making of the Credit Extensions
herein contemplated.

 

9.2.          Governmental Regulation.  Anything contained in this Agreement to
the contrary notwithstanding, no Lender shall be obligated to extend credit to
the Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

 

9.3.          Headings.  Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.

 

9.4.          Entire Agreement.  The Loan Documents embody the entire agreement
and understanding among the Borrower, the Administrative Agent and the Lenders
and supersede all

 

41

--------------------------------------------------------------------------------


 

prior agreements and understandings among the Borrower, the Administrative Agent
and the Lenders relating to the subject matter thereof other than the fee letter
described in Section 10.10.

 

9.5.          Several Obligations; Benefits of this Agreement.  The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such).  The failure of any Lender
to perform any of its obligations hereunder shall not relieve any other Lender
from any of its obligations hereunder.  This Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns; provided, however, that
the parties hereto expressly agree that each of the Arrangers shall enjoy the
benefits of the provisions of Sections 9.6, 9.10 and 10.09 to the extent
specifically set forth therein and shall have the right to enforce such
provisions on its own behalf and in its own name to the same extent as if it
were a party to this Agreement.

 

9.6.          Expenses; Indemnification.  The Borrower shall reimburse the
Administrative Agent and the Arrangers for any costs, internal charges and
out-of-pocket expenses (including attorneys’ fees and time charges of attorneys
for the Administrative Agent or the Arrangers, which attorneys may be employees
of the Administrative Agent or the Arrangers) paid or incurred by the
Administrative Agent or the Arrangers in connection with the preparation,
negotiation, execution, delivery, syndication, distribution (including, without
limitation, via the internet), review, amendment, modification, and
administration of the Loan Documents.  The Borrower also agrees to reimburse the
Administrative Agent, the Arrangers and the Lenders for any costs, internal
charges and out-of-pocket expenses (including attorneys’ fees and time charges
of attorneys for the Administrative Agent, the Arrangers and the Lenders, which
attorneys may be employees of the Administrative Agent, the Arrangers or the
Lenders) paid or incurred by the Administrative Agent, the Arrangers or any
Lender in connection with the collection of the Obligations or the enforcement
of the Loan Documents.  The Borrower further agrees to indemnify the
Administrative Agent, the Arrangers and each Lender, their respective
affiliates, and each of their directors, officers and employees against all
losses, claims, damages, penalties, judgments, liabilities and expenses
(including, without limitation, all expenses of litigation or preparation
therefor whether or not the Administrative Agent, the Arrangers or any Lender or
any affiliate is a party thereto and whether brought by the Borrower or any
other Person) which any of them may pay or incur arising out of or relating to
this Agreement, the other Loan Documents, the transactions contemplated hereby,
or the direct or indirect application or proposed application of the proceeds of
any Credit Extension hereunder except to the extent that they are determined in
a final non-appealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of the party seeking
indemnification.  This Section 9.6 shall supersede any and all indemnification
provisions entered into before the date hereof among the Borrower and the
Administrative Agent, any Arrangers and any Lenders.  The obligations of the
Borrower under this Section 9.6 shall survive the termination of this Agreement.

 

9.7.          Numbers of Documents.  All statements, notices, closing documents,
and requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.

 

42

--------------------------------------------------------------------------------


 

9.8.          Accounting.  Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with Agreement Accounting
Principles.

 

9.9.          Severability of Provisions.  Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.

 

9.10.        Nonliability of Lenders.  The relationship between the Borrower on
the one hand and the Lenders and the Administrative Agent on the other hand
shall be solely that of borrower and lender.  Neither the Administrative Agent,
the Arrangers nor any Lender shall have any fiduciary responsibilities to the
Borrower.  Neither the Administrative Agent, the Arrangers nor any Lender
undertakes any responsibility to the Borrower to review or inform the Borrower
of any matter in connection with any phase of the Borrower’s business or
operations.  Neither the Administrative Agent, the Arrangers nor any Lender
shall have any liability with respect to, and the Borrower hereby waives,
releases and agrees not to sue for, any special, indirect, consequential or
punitive damages suffered by the Borrower in connection with, arising out of, or
in any way related to the Loan Documents or the transactions contemplated
thereby.

 

9.11.        Confidentiality.  Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective managers, administrators, trustees, partners,
directors, officers, employees, agents, advisors and other representatives, and
third party settlement providers (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it or its Affiliates (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any Note or any action or proceeding relating to
this Agreement or any Note or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions no less restrictive than those
of this Section, to (i) any assignee of or participant in, or any prospective
assignee of or participant in, any of its rights or obligations under this
Agreement, (ii) any actual or prospective party (or its managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder, (iii) any rating agency, or
(iv) the CUSIP Service Bureau or any similar organization, (g) with the consent
of the Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any

 

43

--------------------------------------------------------------------------------


 

of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Bank on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Without limiting Section 9.4, the Borrower agrees that the terms of this
Section 9.11 shall set forth the entire agreement between the Borrower and each
Lender (including the Administrative Agent) with respect to any confidential
information previously or hereafter received by such Lender in connection with
this Agreement, and this Section 9.11 shall supersede any and all prior
confidentiality agreements entered into by such Lender with respect to such
confidential information.

 

9.12.        Disclosure.  The Borrower and each Lender hereby acknowledge and
agree that Citibank and/or its Affiliates from time to time may hold investments
in, make other loans to or have other relationships with the Borrower and its
Affiliates.

 

9.13.        USA PATRIOT ACT NOTIFICATION.  Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (title III of
Pub.L.107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the
Act.  The Borrower shall provide such information promptly upon the request of a
Lender.

 


ARTICLE X


THE ADMINISTRATIVE AGENT


 

10.1.        Authorization and Authority.  Each Lender hereby irrevocably
appoints Citibank, N.A. to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.  Other than
Sections 10.6 and 10.10, the provisions of this Article are solely for the
benefit of the Administrative Agent and the Lenders, and the Borrower shall have
no rights as a third party beneficiary of any of such provisions.

 

10.2.        Administrative Agent Individually.  (a)  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of

 

44

--------------------------------------------------------------------------------


 

business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

 

(b)           Each Lender understands that the Person serving as Administrative
Agent, acting in its individual capacity, and its Affiliates (collectively, the
“Agent’s Group”) are engaged in a wide range of financial services and
businesses (including investment management, financing, securities trading,
corporate and investment banking and research) (such services and businesses are
collectively referred to in this Section 10.2 as “Activities”) and may engage in
the Activities with or on behalf of the Borrower or its Affiliates. 
Furthermore, the Agent’s Group may, in undertaking the Activities, engage in
trading in financial products or undertake other investment businesses for its
own account or on behalf of others (including the Borrower and its Affiliates
and including holding, for its own account or on behalf of others, equity, debt
and similar positions in the Borrower or its Affiliates), including trading in
or holding long, short or derivative positions in securities, loans or other
financial products of one or more of the Borrower and its Affiliates.  Each
Lender understands and agrees that in engaging in the Activities, the Agent’s
Group may receive or otherwise obtain information concerning the Borrower and
its Affiliates (including information concerning the ability of the Borrower to
perform its obligations hereunder and under the other Loan Documents) which
information may not be available to any of the Lenders that are not members of
the Agent’s Group.  None of the Administrative Agent nor any member of the
Agent’s Group shall have any duty to disclose to any Lender or use on behalf of
the Lenders, and shall not be liable for the failure to so disclose or use, any
information whatsoever about or derived from the Activities or otherwise
(including any information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of the Borrower or
any Affiliate thereof) or to account for any revenue or profits obtained in
connection with the Activities, except that the Administrative Agent shall
deliver or otherwise make available to each Lender such documents as are
expressly required by any Loan Document to be transmitted by the Administrative
Agent to the Lenders.

 

(c)           Each Lender further understands that there may be situations where
members of the Agent’s Group or their respective customers (including the
Borrower and its Affiliates) either now have or may in the future have interests
or take actions that may conflict with the interests of any one or more of the
Lenders (including the interests of the Lenders hereunder and under the other
Loan Documents).  Each Lender agrees that no member of the Agent’s Group is or
shall be required to restrict its activities as a result of the Person serving
as Administrative Agent being a member of the Agent’s Group, and that each
member of the Agent’s Group may undertake any Activities without further
consultation with or notification to any Lender.  None of (i) this Agreement nor
any other Loan Document, (ii) the receipt by the Agent’s Group of information
(including Information) concerning the Borrower or its Affiliates (including
information concerning the ability of the Borrower to perform its obligations
hereunder and under the other Loan Documents) nor (iii) any other matter shall
give rise to any fiduciary or equitable duties (including without limitation any
duty of trust or confidence) owing by the Administrative Agent or any member of
the Agent’s Group to any Lender including any such duty that would prevent or
restrict the Agent’s Group from acting on behalf of customers (including the
Borrower or its Affiliates) or for its own account.

 

10.3.        Duties of Administrative Agent; Exculpatory Provisions.  (a)  The
Administrative Agent’s duties hereunder and under the other Loan Documents are
solely ministerial and

 

45

--------------------------------------------------------------------------------


 

administrative in nature and the Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, the Administrative
Agent shall not have any duty to take any discretionary action or exercise any
discretionary powers, but shall be required to act or refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
written direction of the Required Lenders (or such other number or percentage of
the Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent or any of its Affiliates to liability or that is contrary
to any Loan Document or applicable law.

 

(b)           The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 8.1 or 8.2) or
(ii) in the absence of its own gross negligence or willful misconduct.  The
Administrative Agent shall be deemed not to have knowledge of any Default or
Unmatured Default or the event or events that give or may give rise to any
Default or Unmatured Default unless and until the Borrower or any Lender shall
have given notice to the Administrative Agent describing such Default or
Unmatured Default and such event or events.

 

(c)           Neither the Administrative Agent nor any member of the Agent’s
Group shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty, representation or other information made or
supplied in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith or the adequacy,
accuracy and/or completeness of the information contained therein, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default or
Unmatured Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or the perfection or priority of any Lien or security
interest created or purported to be created hereby or (v) the satisfaction of
any condition set forth in Article IV or elsewhere herein, other than (but
subject to the foregoing clause (ii)) to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 

(d)           Nothing in this Agreement or any other Loan Document shall require
the Administrative Agent or any of its Related Parties to carry out any “know
your customer” or other checks in relation to any person on behalf of any Lender
and each Lender confirms to the Administrative Agent that it is solely
responsible for any such checks it is required to carry out and that it may not
rely on any statement in relation to such checks made by the Administrative
Agent or any of its Related Parties.

 

10.4.        Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent

 

46

--------------------------------------------------------------------------------


 

also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless an officer of the Administrative Agent
responsible for the transactions contemplated hereby shall have received notice
to the contrary from such Lender prior to the making of such Loan, and such
Lender shall not have made available to the Administrative Agent such Lender’s
ratable portion of such Advance.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

10.5.        Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  Each such sub-agent and the Related
Parties of the Administrative Agent and each such sub-agent shall be entitled to
the benefits of all provisions of this Article X and Section 9.6 (as though such
sub-agents were the “Agent” under the Loan Documents) as if set forth in full
herein with respect thereto.

 

10.6.        Resignation of Administrative Agent.  The Administrative Agent may
at any time give notice of its resignation to the Lenders and the Borrower. 
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, in consultation with the Borrower, to appoint a successor, which
shall be a commercial bank having capital and retained earnings of at least
$100,000,000 with an office in New York, New York, or an Affiliate of any such
bank with an office in New York, New York.  If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (such 30-day period, the “Lender Appointment Period”), then the
retiring Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above.  In addition
and without any obligation on the part of the retiring Administrative Agent to
appoint, on behalf of the Lenders, a successor Administrative Agent, the
retiring Administrative Agent may at any time upon or after the end of the
Lender Appointment Period notify the Borrower and the Lenders that no qualifying
Person has accepted appointment as successor Administrative Agent and the
effective date of such retiring Administrative Agent’s resignation.  Upon the
resignation effective date established in such notice and regardless of whether
a successor Administrative Agent has been appointed and accepted such
appointment, the retiring Administrative Agent’s resignation shall nonetheless
become effective and (i) the retiring Administrative Agent shall be discharged
from its duties and obligations as Administrative Agent hereunder and under the
other Loan Documents, (ii) all payments and communications provided to be made
to or through the Administrative Agent shall instead be made by or to each
Lender directly and (iii) all determinations to be made by the Administrative
Agent shall instead be made by the Required Lenders, in each case, until such
time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this paragraph.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties as
Administrative Agent of

 

47

--------------------------------------------------------------------------------


 

the retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations as
Administrative Agent hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 9.6
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

 

10.7.        Non-Reliance on Administrative Agent and Other Lenders.  (a)  Each
Lender confirms to the Administrative Agent, each other Lender and each of their
respective Related Parties that it (i) possesses (individually or through its
Related Parties) such knowledge and experience in financial and business matters
that it is capable, without reliance on the Administrative Agent, any other
Lender or any of their respective Related Parties, of evaluating the merits and
risks (including tax, legal, regulatory, credit, accounting and other financial
matters) (x) of entering into this Agreement, (y) of making Loans and other
extensions of credit hereunder and under the other Loan Documents and (z) in
taking or not taking actions hereunder and thereunder, (ii) is financially able
to bear such risks and (iii) has determined that entering into this Agreement
and making Loans and other extensions of credit hereunder and under the other
Loan Documents is suitable and appropriate for it.

 

(b)           Each Lender acknowledges that (i) it is solely responsible for
making its own independent appraisal and investigation of all risks arising
under or in connection with this Agreement and the other Loan Documents, (ii) it
has, independently and without reliance upon the Administrative Agent, any other
Lender or any of their respective Related Parties, made its own appraisal and
investigation of all risks associated with, and its own credit analysis and
decision to enter into, this Agreement based on such documents and information,
as it has deemed appropriate and (iii) it will, independently and without
reliance upon the Administrative Agent, any other Lender or any of their
respective Related Parties, continue to be solely responsible for making its own
appraisal and investigation of all risks arising under or in connection with,
and its own credit analysis and decision to take or not take action under, this
Agreement and the other Loan Documents based on such documents and information
as it shall from time to time deem appropriate, which may include, in each case:

 

(i)            the financial condition, status and capitalization of the
Borrower;

 

(ii)           the legality, validity, effectiveness, adequacy or enforceability
of this Agreement and each other Loan Document and any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Loan Document;

 

(iii)          determining compliance or non-compliance with any condition
hereunder to the making of a Loan and the form and substance of all evidence
delivered in connection with establishing the satisfaction of each such
condition; and

 

48

--------------------------------------------------------------------------------


 

(iv)          the adequacy, accuracy and/or completeness of the information
delivered by the Administrative Agent, any other Lender or by any of their
respective Related Parties under or in connection with this Agreement or any
other Loan Document, the transactions contemplated hereby and thereby or any
other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Loan Document.

 

10.8.        Administrative Agent’s Reimbursement and Indemnification.  The
Lenders agree to reimburse and indemnify the Administrative Agent (to the extent
not promptly reimbursed by the Borrower) ratably in proportion to their
respective Commitments (or, if the Commitments have been terminated, in
proportion to their Commitments immediately prior to such termination) (i) for
any expenses incurred by the Administrative Agent on behalf of the Lenders, in
connection with the preparation, execution, delivery, administration and
enforcement of the Loan Documents (including, without limitation, for any
expenses incurred by the Administrative Agent in connection with any dispute
between the Administrative Agent and any Lender or between two or more of the
Lenders) and (iii) for any liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of the Loan Documents
or any other document delivered in connection therewith or the transactions
contemplated thereby (including, without limitation, for any such amounts
incurred by or asserted against the Administrative Agent in connection with any
dispute between the Administrative Agent and any Lender or between two or more
of the Lenders), or the enforcement of any of the terms of the Loan Documents or
of any such other documents, provided that (A) no Lender shall be liable for any
of the foregoing to the extent any of the foregoing is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the Administrative Agent and
(B) any indemnification required pursuant to Section 3.5(g) shall,
notwithstanding the provisions of this Section 10.8, be paid by the relevant
Lender in accordance with the provisions thereof.  The obligations of the
Lenders under this Section 10.8 shall survive payment of the Obligations and
termination of this Agreement.

 

10.9.        No Other Duties, etc.  None of the Lenders (or affiliates of
Lenders) identified in this Agreement as the “Syndication Agent” or “Arrangers”
or “Joint Book Managers” or “Documentation Agents” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement in such
identified capacity other than those (in the case of those who are Lenders)
applicable to all Lenders as such.  Without limiting the foregoing, none of such
Lenders (or affiliates of Lenders) shall have or be deemed to have a fiduciary
relationship with any Lender.  Each Lender hereby makes the same acknowledgments
with respect to such Lenders (and such affiliates) as it makes with respect to
the Administrative Agent in Section 10.7.

 

10.10.      Fees.  The Borrower agrees to pay to the Administrative Agent and
Citigroup Global Markets Inc., for their respective accounts, the fees agreed to
by the Borrower, the Administrative Agent and Citigroup Global Markets Inc.
pursuant to that certain letter agreement dated October 27, 2009, or as
otherwise agreed from time to time.

 

49

--------------------------------------------------------------------------------


 


ARTICLE XI


SETOFF; RATABLE PAYMENTS


 

11.1.        Setoff.  In addition to, and without limitation of, any rights of
the Lenders under applicable law, if the Borrower becomes insolvent, however
evidenced, or any Default occurs, any and all deposits (including all account
balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender or
any Affiliate of any Lender to or for the credit or account of the Borrower may
be offset and applied toward the payment of the Obligations owing to such
Lender, whether or not the Obligations, or any part thereof, shall then be due.

 

11.2.        Ratable Payments.  If any Lender, whether by setoff or otherwise,
has payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Section 2.21, 3.1, 3.2, 3.4, 3.5 or 9.6) in a greater
proportion than that received by any other Lender, such Lender agrees, promptly
upon demand, to purchase a portion of the Aggregate Outstanding Credit Exposure
held by the other Lenders so that after such purchase each Lender will hold its
ratable proportion of the Aggregate Outstanding Credit Exposure.  If any Lender,
whether in connection with setoff or amounts which might be subject to setoff or
otherwise, receives collateral or other protection for its Obligations or such
amounts which may be subject to setoff, such Lender agrees, promptly upon
demand, to take such action necessary such that all Lenders share in the
benefits of such collateral ratably in proportion to their Aggregate Outstanding
Credit Exposure.  In case any such payment is disturbed by legal process, or
otherwise, appropriate further adjustments shall be made.

 


ARTICLE XII


BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS


 

12.1.        Successors and Assigns.  The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of the Borrower and the
Lenders and their respective successors and assigns permitted hereby, except
that (i) the Borrower shall not have the right to assign its rights or
obligations under the Loan Documents, (ii) any assignment by any Lender must be
made in compliance with Section 12.3 and (iii) any participation must be made in
compliance with Section 12.2.  Any attempted assignment or transfer by any party
not made in compliance with this Section 12.1 shall be null and void, unless
such attempted assignment or transfer is treated as a participation in
accordance with Section 12.3.2.  The parties to this Agreement acknowledge that
clause (ii) of this Section 12.1 relates only to absolute assignments and this
Section 12.1 does not prohibit assignments creating security interests,
including, without limitation, (A) any pledge or assignment by any Lender of all
or any portion of its rights under this Agreement and any Note to secure
obligations of such Lender, including to a Federal Reserve Bank (provided that,
no such pledge or assignment shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender party
hereto) or (B) in the case of a Lender which is a Fund, any pledge or assignment
of all or any portion of its rights under this Agreement and any Note to its
trustee in support of its obligations to its trustee; provided, however, that no
such pledge or assignment creating a security interest shall release the
transferor Lender from its obligations hereunder unless and until the parties
thereto have complied with the provisions of Section 12.3.  The Administrative
Agent may treat the Person which made any Loan or which holds any Note as the
owner thereof for all purposes hereof

 

50

--------------------------------------------------------------------------------


 

unless and until such Person complies with Section 12.3; provided, however, that
the Administrative Agent may in its discretion (but shall not be required to)
follow instructions from the Person which made any Loan or which holds any Note
to direct payments relating to such Loan or Note to another Person.  Any
assignee of the rights to any Loan or any Note agrees by acceptance of such
assignment to be bound by all the terms and provisions of the Loan Documents. 
Any request, authority or consent of any Person, who at the time of making such
request or giving such authority or consent is the owner of the rights to any
Loan (whether or not a Note has been issued in evidence thereof), shall be
conclusive and binding on any subsequent holder or assignee of the rights to
such Loan.

 

12.2.        Participations.

 


12.2.1.     PERMITTED PARTICIPANTS; EFFECT.  ANY LENDER MAY, IN THE ORDINARY
COURSE OF ITS BUSINESS AND IN ACCORDANCE WITH APPLICABLE LAW, AT ANY TIME SELL
TO ONE OR MORE BANKS OR OTHER ENTITIES (“PARTICIPANTS”) PARTICIPATING INTERESTS
IN ANY OUTSTANDING CREDIT EXPOSURE OF SUCH LENDER, ANY NOTE HELD BY SUCH LENDER,
ANY COMMITMENT OF SUCH LENDER OR ANY OTHER INTEREST OF SUCH LENDER UNDER THE
LOAN DOCUMENTS.  IN THE EVENT OF ANY SUCH SALE BY A LENDER OF PARTICIPATING
INTERESTS TO A PARTICIPANT, SUCH LENDER’S OBLIGATIONS UNDER THE LOAN DOCUMENTS
SHALL REMAIN UNCHANGED, SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER
PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS, SUCH LENDER SHALL REMAIN
THE OWNER OF ITS OUTSTANDING CREDIT EXPOSURE AND THE HOLDER OF ANY NOTE ISSUED
TO IT IN EVIDENCE THEREOF FOR ALL PURPOSES UNDER THE LOAN DOCUMENTS, ALL AMOUNTS
PAYABLE BY THE BORROWER UNDER THIS AGREEMENT SHALL BE DETERMINED AS IF SUCH
LENDER HAD NOT SOLD SUCH PARTICIPATING INTERESTS, AND THE BORROWER AND THE
ADMINISTRATIVE AGENT SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER
IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THE LOAN
DOCUMENTS.


 


12.2.2.     VOTING RIGHTS.  EACH LENDER SHALL RETAIN THE SOLE RIGHT TO APPROVE,
WITHOUT THE CONSENT OF ANY PARTICIPANT, ANY AMENDMENT, MODIFICATION OR WAIVER OF
ANY PROVISION OF THE LOAN DOCUMENTS OTHER THAN ANY AMENDMENT, MODIFICATION OR
WAIVER WITH RESPECT TO ANY CREDIT EXTENSION OR COMMITMENT IN WHICH SUCH
PARTICIPANT HAS AN INTEREST WHICH WOULD REQUIRE CONSENT OF ALL OF THE AFFECTED
LENDERS PURSUANT TO THE TERMS OF SECTION 8.2 OR OF ANY OTHER LOAN DOCUMENT.


 


12.2.3.     BENEFIT OF CERTAIN PROVISIONS.  THE BORROWER AGREES THAT EACH
PARTICIPANT WHICH HAS BEEN IDENTIFIED AS SUCH TO THE BORROWER IN WRITING SHALL
BE DEEMED TO HAVE THE RIGHT OF SETOFF PROVIDED IN SECTION 11.1 IN RESPECT OF ITS
PARTICIPATING INTEREST IN AMOUNTS OWING UNDER THE LOAN DOCUMENTS TO THE SAME
EXTENT AS IF THE AMOUNT OF ITS PARTICIPATING INTEREST WERE OWING DIRECTLY TO IT
AS A LENDER UNDER THE LOAN DOCUMENTS; PROVIDED, THAT EACH LENDER SHALL RETAIN
THE RIGHT OF SETOFF PROVIDED IN SECTION 11.1 WITH RESPECT TO THE AMOUNT OF
PARTICIPATING INTERESTS SOLD TO EACH PARTICIPANT.  THE LENDERS AGREE TO SHARE
WITH EACH PARTICIPANT, AND EACH PARTICIPANT, BY EXERCISING THE RIGHT OF SETOFF
PROVIDED IN SECTION 11.1, AGREES TO SHARE WITH EACH LENDER, ANY AMOUNT RECEIVED
PURSUANT TO THE EXERCISE OF ITS RIGHT OF SETOFF, SUCH AMOUNTS TO BE SHARED IN
ACCORDANCE WITH SECTION 11.2 AS IF EACH PARTICIPANT WERE A LENDER.  THE BORROWER
FURTHER AGREES THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF
SECTIONS 3.1, 3.2 AND 3.5 TO THE SAME EXTENT AS IF IT WERE A LENDER AND HAD
ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO SECTION 12.3, PROVIDED

 

51

--------------------------------------------------------------------------------


 


THAT (I) A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER PAYMENT
UNDER SECTION 3.1, 3.2 OR 3.5 THAN THE LENDER WHO SOLD THE PARTICIPATING
INTEREST TO SUCH PARTICIPANT WOULD HAVE RECEIVED HAD IT RETAINED SUCH INTEREST
FOR ITS OWN ACCOUNT, UNLESS THE SALE OF SUCH INTEREST TO SUCH PARTICIPANT IS
MADE WITH THE PRIOR WRITTEN CONSENT OF THE BORROWER, AND (II) ANY PARTICIPANT
NOT INCORPORATED UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR ANY STATE
THEREOF COMPLIES WITH THE PROVISIONS OF SECTION 3.5 TO THE SAME EXTENT AS IF IT
WERE A LENDER.


 

12.3.        Assignments.

 


12.3.1.     PERMITTED ASSIGNMENTS.  ANY LENDER MAY, IN THE ORDINARY COURSE OF
ITS BUSINESS AND IN ACCORDANCE WITH APPLICABLE LAW, AT ANY TIME ASSIGN TO ONE OR
MORE BANKS OR OTHER ENTITIES OTHER THAN THE BORROWER OR ANY OF ITS AFFILITATES
(“PURCHASERS”) ALL OR ANY PART OF ITS RIGHTS AND OBLIGATIONS UNDER THE LOAN
DOCUMENTS, PROVIDED UNLESS A DEFAULT OR UNMATURED DEFAULT HAS OCCURRED AND IS
CONTINUING AT THE TIME OF SUCH ASSIGNMENT, NO LENDER OR OTHER ASSIGNEE SHALL
ACQUIRE RIGHTS UNDER ANY SUCH ASSIGNMENT THAT WOULD CAUSE THE COMMITMENT OF SUCH
LENDER OR ASSIGNEE TO BE GREATER THAN 20% OF THE AGGREGATE COMMITMENT.  SUCH
ASSIGNMENT SHALL BE SUBSTANTIALLY IN THE FORM OF EXHIBIT C OR IN SUCH OTHER FORM
AS MAY BE AGREED TO BY THE PARTIES THERETO.  THE CONSENT OF THE BORROWER AND THE
ADMINISTRATIVE AGENT SHALL BE REQUIRED PRIOR TO AN ASSIGNMENT BECOMING EFFECTIVE
WITH RESPECT TO A PURCHASER WHICH IS NOT A LENDER, AN AFFILIATE THEREOF OR AN
APPROVED FUND; PROVIDED, HOWEVER, THAT IF A DEFAULT HAS OCCURRED AND IS
CONTINUING, THE CONSENT OF THE BORROWER SHALL NOT BE REQUIRED.  SUCH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED.  EACH SUCH ASSIGNMENT WITH
RESPECT TO A PURCHASER WHICH IS NOT A LENDER OR AN AFFILIATE THEREOF SHALL
(UNLESS EACH OF THE BORROWER AND THE ADMINISTRATIVE AGENT OTHERWISE CONSENTS) BE
IN AN AMOUNT NOT LESS THAN THE LESSER OF (I) $10,000,000 AND IN INCREMENTS OF
$1,000,000 IN EXCESS THEREOF OR (II) THE REMAINING AMOUNT OF THE ASSIGNING
LENDER’S COMMITMENT OR OUTSTANDING CREDIT EXPOSURE (IF THE APPLICABLE COMMITMENT
HAS BEEN TERMINATED).  THE AMOUNT OF THE ASSIGNMENT SHALL BE BASED ON THE
COMMITMENT OR OUTSTANDING CREDIT EXPOSURE (IF THE APPLICABLE COMMITMENT HAS BEEN
TERMINATED) SUBJECT TO THE ASSIGNMENT, DETERMINED AS OF THE DATE OF SUCH
ASSIGNMENT OR AS OF THE “TRADE DATE”, IF THE “TRADE DATE” IS SPECIFIED IN THE
ASSIGNMENT.


 


12.3.2.     EFFECT; EFFECTIVE DATE.  UPON (I) DELIVERY TO THE ADMINISTRATIVE
AGENT OF AN ASSIGNMENT, TOGETHER WITH ANY CONSENTS REQUIRED BY SECTION 12.3.1,
AND (II) PAYMENT OF A $3,500 FEE TO THE ADMINISTRATIVE AGENT FOR PROCESSING SUCH
ASSIGNMENT, SUCH ASSIGNMENT SHALL BECOME EFFECTIVE ON THE EFFECTIVE DATE
SPECIFIED IN SUCH ASSIGNMENT.  THE ASSIGNMENT SHALL CONTAIN A REPRESENTATION BY
THE PURCHASER TO THE EFFECT THAT NONE OF THE CONSIDERATION USED TO MAKE THE
PURCHASE OF THE COMMITMENT AND OUTSTANDING CREDIT EXPOSURE UNDER THE APPLICABLE
ASSIGNMENT AGREEMENT CONSTITUTES “PLAN ASSETS” AS DEFINED UNDER ERISA AND THAT
THE RIGHTS AND INTERESTS OF THE PURCHASER IN AND UNDER THE LOAN DOCUMENTS WILL
NOT BE “PLAN ASSETS” UNDER ERISA.  ON AND AFTER THE EFFECTIVE DATE OF SUCH
ASSIGNMENT, SUCH PURCHASER SHALL FOR ALL PURPOSES BE A LENDER PARTY TO THIS
AGREEMENT AND ANY OTHER LOAN DOCUMENT EXECUTED BY OR ON BEHALF OF THE LENDERS
AND SHALL HAVE ALL THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THE LOAN
DOCUMENTS, TO THE SAME EXTENT AS IF IT WERE AN ORIGINAL PARTY HERETO, AND NO
FURTHER CONSENT OR ACTION BY THE BORROWER, THE LENDERS OR THE ADMINISTRATIVE
AGENT SHALL BE REQUIRED TO RELEASE THE

 

52

--------------------------------------------------------------------------------


 


TRANSFEROR LENDER WITH RESPECT TO THE PERCENTAGE OF THE AGGREGATE COMMITMENT AND
OUTSTANDING CREDIT EXPOSURE ASSIGNED TO SUCH PURCHASER.  IN THE CASE OF AN
ASSIGNMENT COVERING ALL OF THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT, SUCH LENDER SHALL CEASE TO BE A LENDER HEREUNDER BUT SHALL
CONTINUE TO BE ENTITLED TO THE BENEFITS OF, AND SUBJECT TO, THOSE PROVISIONS OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS WHICH SURVIVE PAYMENT OF THE
OBLIGATIONS AND TERMINATION OF THE APPLICABLE AGREEMENT.  ANY ASSIGNMENT OR
TRANSFER BY A LENDER OF RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT THAT DOES NOT
COMPLY WITH THIS SECTION 12.3 SHALL BE TREATED FOR PURPOSES OF THIS AGREEMENT AS
A SALE BY SUCH LENDER OF A PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN
ACCORDANCE WITH SECTION 12.2.  UPON THE CONSUMMATION OF ANY ASSIGNMENT TO A
PURCHASER PURSUANT TO THIS SECTION 12.3.2, THE TRANSFEROR LENDER, THE
ADMINISTRATIVE AGENT AND THE BORROWER SHALL, IF THE TRANSFEROR LENDER OR THE
PURCHASER DESIRES THAT ITS LOANS BE EVIDENCED BY NOTES, MAKE APPROPRIATE
ARRANGEMENTS SO THAT NEW NOTES OR, AS APPROPRIATE, REPLACEMENT NOTES ARE ISSUED
TO SUCH TRANSFEROR LENDER AND NEW NOTES OR, AS APPROPRIATE, REPLACEMENT NOTES,
ARE ISSUED TO SUCH PURCHASER, IN EACH CASE IN PRINCIPAL AMOUNTS REFLECTING THEIR
RESPECTIVE COMMITMENTS, AS ADJUSTED PURSUANT TO SUCH ASSIGNMENT.


 


12.3.3.     REGISTER.  THE ADMINISTRATIVE AGENT, ACTING SOLELY FOR THIS PURPOSE
AS AN AGENT OF THE BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES IN NEW YORK,
NEW YORK A COPY OF EACH ASSIGNMENT AND ASSUMPTION AND EACH ASSUMPTION AGREEMENT
DELIVERED TO IT AND A REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF
THE LENDERS, AND THE COMMITMENTS OF, AND PRINCIPAL AMOUNTS OF THE LOANS OWING
TO, EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE
“REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, AND THE BORROWER,
THE ADMINISTRATIVE AGENT AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS
RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR
ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE
REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWER AND ANY LENDER, AT
ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.


 

12.4.        Dissemination of Information.  The Borrower authorizes each Lender
to disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries; provided
that each Transferee and prospective Transferee agrees to be bound by
Section 9.11 of this Agreement.

 

12.5.        Tax Treatment.  If any interest in any Loan Document is transferred
to any Transferee which is not organized under the laws of the United States or
any State thereof, the transferor Lender shall cause such Transferee,
concurrently with the effectiveness of such transfer, to comply with the
provisions of Section 3.5(d).

 


ARTICLE XIII


NOTICES


 

13.1.        Giving Notice.  Except as otherwise permitted by Section 2.14 with
respect to borrowing notices, all notices, requests and other communications to
any party hereunder shall be in writing (including electronic transmission,
facsimile transmission or similar writing) and

 

53

--------------------------------------------------------------------------------


 

shall be given to such party: (a) in the case of the Borrower or the
Administrative Agent, at its address or facsimile number set forth on the
signature pages hereof, (b) in the case of any Lender, at its address or
facsimile number set forth below its signature hereto or (c) in the case of any
party, at such other address or facsimile number as such party may hereafter
specify for the purpose by notice to the Administrative Agent and the Borrower
in accordance with the provisions of this Section 13.1.  Each such notice,
request or other communication shall be effective (i) if given by facsimile
transmission, when transmitted to the facsimile number specified in this
Section and confirmation of receipt is received, (ii) if given by mail, 72 hours
after such communication is deposited in the mails with first class postage
prepaid, addressed as aforesaid, or (iii) if given by any other means, when
delivered (or, in the case of electronic transmission, received or confirmed by
email) at the address specified in this Section; provided that notices to the
Administrative Agent under Article II shall not be effective until received.
Except as set forth below, notwithstanding anything to the contrary in this
Section, the Borrower shall furnish the materials described in Sections 6.1(a),
6.1(b), 6.1(h) and 6.1(i) by email or by posting such materials on an internet
web site made available to the Lenders or as otherwise specified to the Borrower
by the Administrative Agent.

 

So long as Citibank or any of its Affiliates is the Administrative Agent,
materials required to be delivered pursuant to Sections 6.1(a), 6.1(b),
6.1(h) and 6.1(i) shall be delivered to the Administrative Agent in an
electronic medium in a format acceptable to the Administrative Agent by e-mail
at oploanswebadmin@citigroup.com.  The Borrower agrees that the Administrative
Agent may make such materials, as well as any other written information,
documents, instruments and other materials relating to the Borrower, any of its
Subsidiaries or any other materials or matters relating to this Agreement, the
Notes or any of the transactions contemplated hereby (collectively, the
“Communications”) available to the Lenders by posting such materials on
Intralinks or a substantially similar electronic system (the “Platform”).  The
Borrower acknowledges that (i) the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution, (ii) the Platform is provided
“as is” and “as available” and (iii) neither the Administrative Agent nor any of
its Affiliates warrants the accuracy, adequacy or completeness of the
Communications or the Platform and each expressly disclaims liability for errors
or omissions in the Communications or the Platform.  No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the
Administrative Agent or any of its Affiliates in connection with the Platform.

 

Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement; provided that if
requested by any Lender, the Administrative Agent shall deliver a copy of the
Communications to such Lender by email or telecopier.  Each Lender agrees (i) to
notify the Administrative Agent in writing of such Lender’s e-mail address to
which a Notice may be sent by electronic transmission (including by electronic
communication) on or before the date such Lender becomes a party to this
Agreement (and from time to time thereafter to ensure that the Administrative
Agent has on record an effective e-mail address for such Lender) and (ii) that
any Notice may be sent to such e-mail address.

 

54

--------------------------------------------------------------------------------


 

13.2.        Change of Address.  The Borrower, the Administrative Agent and any
Lender may each change the address for service of notice upon it by a notice in
writing to the other parties hereto.

 


ARTICLE XIV


COUNTERPARTS


 

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart.  This Agreement shall be
effective when it has been executed by the Borrower, the Administrative Agent
and the Lenders and each party has notified the Administrative Agent by
facsimile transmission or telephone that it has taken such action.

 


ARTICLE XV


CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL


 

15.1.        CHOICE OF LAW.  THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

15.2.        CONSENT TO JURISDICTION.  THE BORROWER HEREBY IRREVOCABLY SUBMITS
TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE
COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER HEREBY (TO THE FULLEST EXTENT
PERMITTED BY LAW) IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY
WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH
SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE
AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF
ANY OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BY THE BORROWER AGAINST THE
ADMINISTRATIVE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT
OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING
OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN
A COURT IN NEW YORK, NEW YORK.

 

15.3.        WAIVER OF JURY TRIAL.  THE BORROWER, THE ADMINISTRATIVE AGENT AND
EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

 

[signature pages to follow]

 

55

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower, the Lenders and the Administrative Agent have
executed this Agreement as of the date first above written.

 

 

AON CORPORATION

 

 

 

 

 

By:

/s/ Paul Hagy

 

 

 

 

Print Name:

Paul Hagy

 

 

 

 

Title:

Vice President & Treasurer

 

 

 

 

 

Address:

Aon Center

 

 

 

200 East Randolph Drive

 

 

 

Chicago, Illinois 60601

 

 

 

Attn.: Paul Hagy

 

 

 

 

 

 

Telecopy:

(312) 381-6060

 

 

Telephone:

(312) 381-3230

 

 

E-mail:

paul_hagy@aon.com

 

 

 

 

 

 

 

 

 

CITIBANK, N.A.,

 

individually and as Administrative Agent

 

 

 

By:

/s/ Maureen Maroney

 

 

 

 

Print Name:

Maureen Maroney

 

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

Address:

390 Greenwich St.

 

 

 

New York, New York 10013

 

 

 

Attn.: Maureen Maroney

 

 

 

 

 

 

Telecopy:

(646) 291-1772

 

 

Telephone:

(212) 723-6794

 

 

Email:  maureen.p.maroney@citi.com

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Lender

 

 

 

 

 

By:

/s/ Melvin Jackson

 

 

 

 

Print Name:

Melvin D. Jackson

 

 

 

 

Title:

Vice President

 

 

 

 

 

Address:

500 Stanton Christiana Road

 

 

 

Ops 2/3

 

 

 

Newark, DE 19713

 

 

 

Attn.: Shira Tymes /

 

 

 

Jennifer Thompson /

 

 

 

Amanda Redstone

 

 

 

 

 

 

Telecopy:

(201) 244-3885

 

 

Telephone:

(302) 634-1843 /

 

 

 

(302) 634-1867 /

 

 

 

(302) 634-1847

 

 

Email:

na_cpg@jpmorgan.com

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as Lender

 

 

 

 

 

By:

/s/ Howard Lee

 

 

 

 

Print Name:

Howard Lee

 

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

Address:

One Liberty Plaza, 3rd Flr.

 

 

 

165 Broadway

 

 

 

New York, NY 10006

 

 

 

Attn.: Adam Rahaman

 

 

 

 

 

 

Telecopy:

(212) 428-2372

 

 

Telephone:

(416) 974-1061

 

 

Email:

adam.rahaman@rbc.com

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC, as Lender

 

By: RBS Securities, Inc. as agent

 

for The Royal Bank of Scotland plc

 

 

 

 

 

By:

/s/ George Urban

 

 

 

 

Print Name:

George Urban

 

 

 

 

Title:

Vice President

 

 

 

 

 

Address:

600 Washington Boulevard

 

 

 

Stamford, CT 06901

 

 

 

Attn.: Rajesh Adhinarayanan /

 

 

 

Thomas Xavier

 

 

 

 

 

 

Telecopy:

(203) 873-5019

 

 

Telephone:

(312) 338-7330

 

 

Email:

Rajesh.Adhinarayanan@rbs.com /

 

 

 

Thomas.Xavier@rbs.com

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender

 

 

 

 

 

By:

/s/ Robert C. Meyer

 

 

 

 

Print Name:

Robert C. Meyer

 

 

 

 

Title:

Senior Vice President

 

 

 

 

 

Address:

230 W. Monroe St.,

 

 

 

Suite 2900

 

 

 

Chicago, IL 60606

 

 

 

 

 

 

Telecopy:

(312) 845-8606

 

 

Telephone:

(312) 345-8623

 

 

Email:

meyerrc@wellsfargo.com

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Lender

 

 

 

 

 

By:

/s/ Scott W. Reynolds

 

 

 

 

Print Name:

Scott W. Reynolds

 

 

 

 

Title:

Vice President

 

 

 

 

 

Address:

901 Main Street, 64th Flr.

 

 

 

Dallas, TX 75202

 

 

 

Attn.: Scott W. Reynolds

 

 

 

 

 

 

Telecopy:

(972) 728-6138

 

 

Telephone:

(214) 209-0561

 

 

Email:

Scott.W.Reynolds@baml.com

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH., as Lender

 

 

 

 

 

By:

/s/ Jay Chall

 

 

 

 

Print Name:

Jay Chall

 

 

 

 

Title:

Director

 

 

 

 

 

 

By:

/s/ Mikhail Faybusovich

 

 

 

 

Print Name:

Mikhail Faybusovich

 

 

 

 

Title:

Vice President

 

 

 

 

 

Address:

Eleven Madison Avenue

 

 

 

New York, NY 10010

 

 

 

Attn.: Adam Herring

 

 

 

 

 

 

Telecopy:

(866) 469-3871

 

 

Telephone:

(919) 994-4910

 

 

Email:

adam.herring@credit-suisse.com

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as Lender

 

 

 

 

 

By:

/s/ John McGill

 

 

 

 

Print Name:

John McGill

 

 

 

 

Title:

Director

 

 

 

 

 

 

By:

/s/ Michael Campites

 

 

 

 

Print Name:

Michael Campites

 

 

 

 

Title:

Vice President

 

 

 

 

 

Address:

5022 Gate Parkway

 

 

 

Jacksonville, FL 32256

 

 

 

Attn.: Casey Farmer

 

 

 

 

 

 

Telecopy:

(800) 240-3622

 

 

Telephone:

(904) 527-6537

 

 

Email:

Casey.Farmer@db.com

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, an Ohio banking Corporation as Lender

 

 

 

 

 

By:

/s/ Kim Puszczewicz

 

 

 

 

Print Name:

Kim Puszczewicz

 

 

 

 

Title:

Vice President

 

 

 

 

 

Address:

38 Fountain Square Plaza

 

 

 

Cincinnati, OH 45263

 

 

 

Attn.: Yolanda Springer

 

 

 

 

 

 

Telecopy:

(513) 358-3439

 

 

Telephone:

(513) 358-2631

 

 

Email:

Yolanda.Springer@53.com

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as Lender

 

 

 

 

 

By:

/s/ Mark Walton

 

 

 

 

Print Name:

Mark Walton

 

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

Address:

30 Hudson Street, 36th Flr.

 

 

 

Jersey City, NJ 07302

 

 

 

Attn.: Muhammad Khan

 

 

 

 

 

 

Telecopy:

(917) 977-3966

 

 

Telephone:

(212) 357-4350

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A., as Lender

 

 

 

 

 

By:

/s/ Ryan Vetsch

 

 

 

 

Print Name:

Ryan Vetsch

 

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

Address:

One Utah Center

 

 

 

201 South Main Street, 5th Flr.

 

 

 

Salt Lake City, Utah 84111

 

 

 

Attn.: Carrie Johnson

 

 

 

 

 

 

Telecopy:

(718) 233-2140

 

 

Telephone:

(443) 627-4355

 

 

Email:  msloanservicing@morganstanley.com

 

--------------------------------------------------------------------------------


 

 

STATE STREET BANK AND TRUST COMPANY, as Lender

 

 

 

 

 

By:

/s/ Deirdre M. Holland

 

 

 

 

Print Name:

Deirdre M. Holland

 

 

 

 

Title:

Vice President

 

 

 

 

 

Address:

100 Huntington Ave.

 

 

 

Tower 2, Floor 4

 

 

 

Boston, MA 02206

 

 

 

Attn.: Voy Pearson /

 

 

 

Eduardo Chaves

 

 

 

 

 

 

Telecopy:

(617) 937-8844 /

 

 

 

(617) 664-8833

 

 

Telephone:

(617) 937-8810 /

 

 

 

(617) 937-8808

 

 

Email:

vhpearson@statestreet.com /

 

 

 

ejchaves@statestreet.com

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK MELLON, as Lender

 

 

 

 

 

By:

/s/ Paulette Truman

 

 

 

 

Print Name:

Paulette J. Truman

 

 

 

 

Title:

Vice President

 

 

 

 

 

Address:

6023 Airport Rd.

 

 

 

Oriskany, NY 13424

 

 

 

Attn.: Tina Aney

 

 

 

 

 

 

Telecopy:

(315) 765-4783

 

 

Telephone:

(315) 765-4103

 

 

Email:

Cbla3@bnymellon.com

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA, as Lender

 

 

 

 

 

By:

/s/ David Mahmood

 

 

 

 

Print Name:

David Mahmood

 

 

 

 

Title:

Managing Director

 

 

 

 

 

Address:

1 Liberty Plaza, 26th Floor

 

 

 

New York, NY 10006

 

 

 

Attn.: Ben Thomas

 

 

 

 

 

 

Telecopy:

(212) 225-5254

 

 

Telephone:

(212) 225-5178

 

 

Email:  benjamin_thomas@scotiacapital.com

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY, as Lender

 

 

 

 

 

By:

/s/ Chris McKean

 

 

 

 

Print Name:

Chris McKean

 

 

 

 

Title:

Vice President

 

 

 

 

 

Address:

50 S. LaSalle Street, MB-27

 

 

 

Chicago, IL 60603

 

 

 

Attn.: Ms. Sharon Jackson

 

 

 

 

 

 

Telecopy:

(312) 630-1566

 

 

Telephone:

(312) 630-1609

 

 

Email:

smj@ntrs.com

 

--------------------------------------------------------------------------------


 

 

UBS LOAN FINANCE LLC, as Lender

 

 

 

 

 

By:

/s/ Irja R. Otsa

 

 

 

 

Print Name:

Irja R. Otsa

 

 

 

 

Title:

Associate Director

 

 

 

 

 

 

By:

/s/ Mary C. Evans

 

 

 

 

Print Name:

Mary C. Evans

 

 

 

 

Title:

Associate Director

 

 

 

 

 

 

 

 

 

Address:

677 Washington Blvd.

 

 

 

Stamford, CT 06901

 

 

 

Attn.: Rayad Yadali

 

 

 

 

 

 

Telecopy:

(203) 719-3888

 

 

Telephone:

(203) 719-3937

 

 

Email:

rayad.yadali@ubs.com

 

--------------------------------------------------------------------------------


 

PRICING SCHEDULE

 

 

 

LEVEL I

 

LEVEL II

 

LEVEL III

 

LEVEL IV

 

LEVEL V

Borrower Debt
Rating*

 

At least A- by
S&P or A3 by
Moody’s

 

At least BBB+
by S&P or
Baa1 by
Moody’s

 

At least BBB by
S&P or Baa2 by
Moody’s

 

At least BBB- by
S&P or Baa3 by
Moody’s

 

None of Levels
I, II, III or IV
is applicable

 

 

 

 

 

 

 

 

 

 

 

Applicable Facility Fee Rate (bps)

 

25.0

 

35.0

 

50.0

 

62.5

 

87.5

 

 

 

 

 

 

 

 

 

 

 

Applicable Margin for Eurodollar Advances (bps)

 

175.0

 

215.0

 

250.0

 

287.5

 

312.5

 

 

 

 

 

 

 

 

 

 

 

Applicable Margin for Alternate Base Rate Advances (bps)

 

75.0

 

115.0

 

150.0

 

187.5

 

212.5

 

--------------------------------------------------------------------------------

*                 In the event of a split rating, the applicable rating shall be
deemed to be higher of the two ratings; provided, if the difference between the
two ratings is greater than one sub-grade, the applicable rating shall be deemed
to be one sub-grade below the higher of the two ratings.

 

The Applicable Margin and Applicable Facility Fee Rate shall be determined in
accordance with the foregoing table based on the Borrower Debt Ratings from time
to time.  The Borrower Debt Rating in effect on any date for the purposes of
this Schedule is that in effect at the close of business on such date.  If at
any time there is no Borrower Debt Rating from Moody’s or S&P, Level V shall
apply.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

COMMITMENTS

 

Lender

 

Commitment

 

Citibank, N.A.

 

$

40,000,000

 

JPMorgan Chase Bank, N.A.

 

$

40,000,000

 

Royal Bank of Canada

 

$

31,500,000

 

The Royal Bank of Scotland plc

 

$

31,500,000

 

Wells Fargo Bank, National Association

 

$

31,500,000

 

Bank of America, N.A.

 

$

20,500,000

 

Credit Suisse AG, Cayman Islands, Branch

 

$

20,500,000

 

Deutsche Bank AG New York Branch

 

$

20,500,000

 

Fifth Third Bank

 

$

20,500,000

 

Goldman Sachs Bank USA

 

$

20,500,000

 

Morgan Stanley Bank, N.A.

 

$

20,500,000

 

State Street Bank and Trust Company

 

$

20,500,000

 

The Bank of New York Mellon

 

$

20,500,000

 

The Bank of Nova Scotia

 

$

20,500,000

 

The Northern Trust Company

 

$

20,500,000

 

USB Loan Finance LLC

 

$

20,500,000

 

 

 

 

 

TOTAL

 

$

400,000,000

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NOTE

 

[$                            ]

[Date]

 

Aon Corporation, a Delaware corporation (the “Borrower”), promises to pay to the
order of                      (the “Lender”) the lesser of the principal sum of
                     Dollars or the aggregate unpaid principal amount of all
Loans made by the Lender to the Borrower pursuant to Article II of the Agreement
(as hereinafter defined), in immediately available funds at the main office of
Citibank, N.A. in New York, New York, as Agent, together with interest on the
unpaid principal amount hereof at the rates and on the dates set forth in the
Agreement.  The Borrower shall pay the principal of and accrued and unpaid
interest on the Loans in full on the Facility Termination Date and shall make
such mandatory payments as are required to be made under the terms of Article II
of the Agreement.

 

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.

 

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Three Year Credit Agreement dated as of December 4, 2009
(which, as it may be amended or modified and in effect from time to time, is
herein called the “Agreement”), among the Borrower, the lenders party thereto,
including the Lender, and Citibank, N.A., as Agent, to which Agreement reference
is hereby made for a statement of the terms and conditions governing this Note,
including the terms and conditions under which this Note may be prepaid or its
maturity date accelerated.  Capitalized terms used herein and not otherwise
defined herein are used with the meanings attributed to them in the Agreement.

 

 

 

AON CORPORATION

 

 

 

 

 

By:

 

 

 

Print Name:

 

 

Title:

 

1

--------------------------------------------------------------------------------


 

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

TO

NOTE OF AON CORPORATION,

 

DATED             ,

 

Date

 

Amount of
Advance

 

Amount of
Principal Paid
or Prepaid

 

Unpaid Principal
Balance

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

COMPLIANCE CERTIFICATE

 

To:          The Lenders parties to the Credit Agreement Described Below

 

This Compliance Certificate is furnished pursuant to that certain Three Year
Credit Agreement dated as of December 4, 2009 (as amended, modified, renewed or
extended from time to time, the “Agreement”) among the Borrower, the lenders
party thereto and Citibank, N.A., as Agent for the Lenders.  Unless otherwise
defined herein, capitalized terms used in this Compliance Certificate have the
meanings ascribed thereto in the Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.             I am the duly elected of the Borrower;

 

2.             I have reviewed the terms of the Agreement and I have made, or
have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements;

 

3.             The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
a Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and

 

4.             Schedule I attached hereto sets forth financial data and
computations evidencing the Borrower’s compliance with certain covenants of the
Agreement, all of which data and computations are true, complete and correct.

 

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this day of , 20    .

 

SCHEDULE I TO COMPLIANCE CERTIFICATE Schedule of Compliance as of
                            , 20     with Provisions of Section 6.17 of the
Agreement

 

1.             Section 6.17.1 - Consolidated EBITDA to Consolidated Interest
Expense

 

A.            Consolidated EBITDA (for four fiscal quarters ended
                    , 20    )

 

(i) Consolidated Net Income   $

 

(ii) Consolidated Interest Expense   $

 

3

--------------------------------------------------------------------------------


 

(iii) taxes     $

 

(iv) depreciation   $

 

(v) amortization    $

 

(vi) extraordinary losses     $

 

(vii) extraordinary gains      $

 

(viii) Sum of (i) through (vi) minus (vii)       $

 

B.            Consolidated Interest Expense (for four fiscal quarters ended
                    , 20    ) $

 

C.            Ratio of A to B to 1.0

 

D.            Permitted Ratio Greater than 4.0 to 1.0 Complies Does Not Comply

 

2.             Section 6.17.2 - Consolidated Leverage Ratio

 

A.            Consolidated Funded Debt (as of                     , 20    ) $

 

B.            Consolidated EBITDA (for four fiscal quarters ended
                    , 20    )

 

(i) Consolidated Net Income      $

 

(ii) Consolidated Interest Expense    $

 

(iii) taxes     $

 

(iv) depreciation   $

 

(v) amortization    $

 

(vi) extraordinary losses     $

 

(vii) extraordinary gains      $

 

(viii) Sum of (i) through (vi) minus (vii)       $

 

C.            Ratio of A to B to 1.0

 

D.            Permitted Ratio Greater than 3.0 to 1.0 Complies Does Not Comply

 

4

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ASSIGNMENT AGREEMENT

 

This Assignment Agreement (this “Assignment Agreement”) between (the “Assignor”)
and (the “Assignee”) is dated as of                     , 20    .  The parties
hereto agree as follows:

 

1.             PRELIMINARY STATEMENT.  The Assignor is a party to a Credit
Agreement (which, as it may be amended, modified, renewed or extended from time
to time is herein called the “Credit Agreement”) described in Item 1 of Schedule
1 attached hereto (“Schedule 1”).  Capitalized terms used herein and not
otherwise defined herein shall have the meanings attributed to them in the
Credit Agreement.

 

2.             ASSIGNMENT AND ASSUMPTION.  The Assignor hereby sells and assigns
to the Assignee, and the Assignee hereby purchases and assumes from the
Assignor, an interest in and to the Assignor’s rights and obligations under the
Credit Agreement and the other Loan Documents, such that after giving effect to
such assignment the Assignee shall have purchased pursuant to this Assignment
Agreement the percentage interest specified in Item 3 of Schedule 1 of all
outstanding rights and obligations under the Credit Agreement and the other Loan
Documents relating to the facilities listed in Item 3 of Schedule 1.  The
aggregate Commitment (or Loans, if the applicable Commitment has been
terminated) purchased by the Assignee hereunder is set forth in Item 4 of
Schedule 1.

 

3.             EFFECTIVE DATE.  The effective date of this Assignment Agreement
(the “Effective Date”) shall be the later of the date specified in Item 5 of
Schedule 1 or two Business Days (or such shorter period agreed to by the Agent)
after this Assignment Agreement, together with any consents required under the
Credit Agreement, are delivered to the Agent.  In no event will the Effective
Date occur if the payments required to be made by the Assignee to the Assignor
on the Effective Date are not made on the proposed Effective Date.

 

4.             PAYMENT OBLIGATIONS.  In consideration for the sale and
assignment of Loans hereunder, the Assignee shall pay the Assignor, on the
Effective Date, the amount agreed to by the Assignor and the Assignee.  On and
after the Effective Date, the Assignee shall be entitled to receive from the
Agent all payments of principal, interest and fees with respect to the interest
assigned hereby.  The Assignee will promptly remit to the Assignor any interest
on Loans and fees received from the Agent which relate to the portion of the
Commitment or Loans assigned to the Assignee hereunder for periods prior to the
Effective Date and not previously paid by the Assignee to the Assignor.  In the
event that either party hereto receives any payment to which the other party
hereto is entitled under this Assignment Agreement, then the party receiving
such amount shall promptly remit it to the other party hereto.

 

5.             REPRESENTATIONS OF THE ASSIGNOR; LIMITATIONS ON THE ASSIGNOR’S
LIABILITY.  The Assignor represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder, (ii) such
interest is free and clear of any adverse claim created by the Assignor and
(iii) the execution and delivery of this Assignment Agreement by the Assignor is
duly authorized.  It is understood and agreed that the assignment and assumption
hereunder are made without recourse to the Assignor and that the

 

5

--------------------------------------------------------------------------------


 

Assignor makes no other representation or warranty of any kind to the Assignee. 
Neither the Assignor nor any of its officers, directors, employees, agents or
attorneys shall be responsible for

 

(i) the due execution, legality, validity, enforceability, genuineness,
sufficiency or collectability of any Loan Document, including without
limitation, documents granting the Assignor and the other Lenders a security
interest in assets of the Borrower or any guarantor, (ii) any representation,
warranty or statement made in or in connection with any of the Loan Documents,

 

(iii) the financial condition or creditworthiness of the Borrower or any
guarantor, (iv) the performance of or compliance with any of the terms or
provisions of any of the Loan Documents, (v) inspecting any of the property,
books or records of the Borrower, (vi) the validity, enforceability, perfection,
priority, condition, value or sufficiency of any collateral securing or
purporting to secure the Loans or (vii) any mistake, error of judgment, or
action taken or omitted to be taken in connection with the Loans or the Loan
Documents.

 

6.             REPRESENTATIONS AND UNDERTAKINGS OF THE ASSIGNEE.  The Assignee
(i) confirms that it has received a copy of the Credit Agreement, together with
copies of the financial statements requested by the Assignee and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment Agreement, (ii) agrees that
it will, independently and without reliance upon the Agent, the Assignor or any
other Lender and based on such documents and information at it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, (iii) appoints and authorizes the
Agent to take such action as agent on its behalf and to exercise such powers
under the Loan Documents as are delegated to the Agent by the terms thereof,
together with such powers as are reasonably incidental thereto, (iv) confirms
that the execution and delivery of this Assignment Agreement by the Assignee is
duly authorized, (v) agrees that it will perform in accordance with their terms
all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender, (vi) agrees that its payment instructions and
notice instructions are as set forth in the attachment to Schedule 1,
(vii) confirms that none of the funds, monies, assets or other consideration
being used to make the purchase and assumption hereunder are “plan assets” as
defined under ERISA and that its rights, benefits and interests in and under the
Loan Documents will not be “plan assets” under ERISA, (viii) agrees to indemnify
and hold the Assignor harmless against all losses, costs and expenses
(including, without limitation, reasonable attorneys’ fees) and liabilities
incurred by the Assignor in connection with or arising in any manner from the
Assignee’s non-performance of the obligations assumed under this Assignment
Agreement, and (ix) if applicable, attaches the forms prescribed by the Internal
Revenue Service of the United States certifying that the Assignee is entitled to
receive payments under the Loan Documents without deduction or withholding of
any United States federal income taxes.

 

7.             GOVERNING LAW.  This Assignment Agreement shall be governed by
the internal law, and not the law of conflicts, of the State of New York.

 

8.             NOTICES.  Notices shall be given under this Assignment Agreement
in the manner set forth in the Credit Agreement.  For the purpose hereof, the
addresses of the parties

 

6

--------------------------------------------------------------------------------


 

hereto (until notice of a change is delivered) shall be the address set forth in
the attachment to Schedule

 

9.             COUNTERPARTS; DELIVERY BY FACSIMILE.  This Assignment Agreement
may be executed in counterparts.  Transmission by facsimile of an executed
counterpart of this Assignment Agreement shall be deemed to constitute due and
sufficient delivery of such counterpart and such facsimile shall be deemed to be
an original counterpart of this Assignment Agreement.

 

IN WITNESS WHEREOF, the duly authorized officers of the parties hereto have
executed this Assignment Agreement by executing Schedule 1 hereto as of the date
first above written.

 

7

--------------------------------------------------------------------------------


 

SCHEDULE 1 to Assignment Agreement

 

1.             Description and Date of Credit Agreement:  Three Year Credit
Agreement dated as of December 4, 2009 among Aon Corporation, Citibank, N.A., as
agent, and the lenders party thereto.

 

2.             Interests Assigned:

 

Percentage interest assigned:

 

 

%

 

 

 

 

Assignee’s Commitment:

 

$

 

 

 

 

 

Aggregate outstanding principal amount of Advances assigned:

 

$

 

 

 

 

 

Principal amount of Note payable to Assignee:

 

$

 

 

 

 

 

Principal amount of Note payable to Assignor:

 

$

 

 

Effective Date*:                         , 20   

 

 

 

[NAME OF ASSIGNOR], as Assignor

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

 

 

 

Dated:                               , 20  

 

 

 

 

 

 

 

 

[NAME OF ASSIGNEE], as Assignee

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

 

 

 

Dated:                               , 20  

 

 

 

 

 

Domestic Lending Office:

 

 

[Address]

 

 

 

 

 

Eurocurrency Lending Office:

 

 

[Address]

 

--------------------------------------------------------------------------------

*              This date should be no earlier than five Business Days after the
delivery of this Assignment and Acceptance to the Agent.

 

8

--------------------------------------------------------------------------------


 

Accepted and Approved this

 

 

                day of                               , 20  

 

 

 

 

 

CITIBANK, N.A., as Agent

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

 

 

 

[Approved this                      day

 

 

of                               , 20

 

 

 

 

 

AON CORPORATION

 

 

 

 

 

By                                               ]*

 

 

 

--------------------------------------------------------------------------------

*              Required if no Default has occurred and is continuing.

 

9

--------------------------------------------------------------------------------

 